ICJ_071_ContinentalShelf-InterpretationRevision_TUN_LBY_1985-12-10_JUD_01_ME_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPLICATION FOR REVISION AND
INTERPRETATION OF THE JUDGMENT OF
24 FEBRUARY 1982 IN THE CASE CONCERNING
THE CONTINENTAL SHELF (TUNISIA/LIBYAN
ARAB JAMAHIRIYA)

(TUNISIA v. LIBYAN ARAB JAMAHIRIYA)

JUDGMENT OF 10 DECEMBER 1985

1985

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

DEMANDE EN REVISION |
ET EN INTERPRETATION DE L’ARRET
DU 24 FEVRIER 1982
EN L’AFFAIRE DU PLATEAU CONTINENTAL
(TUNISIE/JAMAHIRIYA ARABE LIBYENNE)

(TUNISIE c. JAMAHIRIYA ARABE LIBYENNE)

ARRET DU 10 DECEMBRE 1985
Official citation :

Application for Revision and Interpretation of the Judgment of
24 February 1982 in the Case concerning the Continental Shelf
(Tunisia/Libyan Arab Jamahiriya) (Tunisia v. Libyan Arab
Jamahiriya), Judgment, I.C.J. Reports 1985, p. 192.

Mode officiel de citation :

Demande en revision et en interprétation de l'arrêt du 24 février 1982
en l’affaire du Plateau continental (Tunisie/Jamahiriya arabe libyenne)
(Tunisie c. Jamahiriya arabe libyenne), arrêt, C.I.T. Recueil 1985, p. 192.

 

Sales number 5 17
Ne de vente :

 

 

 
192

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1985

10 décembre 1985

DEMANDE EN REVISION ___
ET EN INTERPRETATION DE L’ARRET
DU 24 FEVRIER 1982
EN L’AFFAIRE DU PLATEAU CONTINENTAL
(TUNISIE/JAMAHIRIYA ARABE LIBYENNE)

(TUNISIE c. JAMAHIRIYA ARABE LIBYENNE)

Demandes en revision, en interprétation et demande de « rectification d’erreur
matérielle » formulées dans une seule requête — Procédure.

Demande en revision d’un arrêt — Recevabilité — L'article 61 du Statut —
Découverte d’un « fait nouveau » — Question de savoir si le « fait nouveau » était
connu de la Partie demandant la revision — Moyens dont disposait cette Partie pour
s'assurer de ce fait, comme il était de son intérêt de le faire — Question de savoir si le
fait était « de nature à exercer une influence décisive ».

Demande en interprétation d’un arrét — L’article 60 du Statut — Question de
savoir si l'existence d’un compromis prévoyant la possibilité, pour les Parties, de
revenir ensemble devant la Cour pour demander « toutes explications ou tous
éclaircissements » a une incidence sur la compétence — Recevabilité de la demande
en interprétation — Objet réel de la demande — Existence d’une contestation sur le
sens et la portée de l'arrêt — Portée du principe de la chose jugée.

Absence d’objet de la demande de rectification d’une erreur matérielle.

Demande en interprétation à propos de la mention du « point le plus occidental sur
la ligne de rivage (laisse de basse mer) du golfe de Gabès » — Manque de pertinence
de la présence d’un oued à proximité de la latitude visée.

Demande tendant à ce que la Cour ordonne une expertise.

ARRET

Présents : M. NAGENDRA SINGH, Président ; M. DE LACHARRIERE, Vice-Prési-
dent; MM. Lacus, RUDA, ELIAS, ODA, AGO, SETTE-CAMARA,
SCHWEBEL, MBAYE, BEDJAOUI, NI, juges ; Mme BASTID, M. JIMENEZ
DE ARECHAGA, juges ad hoc ; M. ToRRES BERNARDEZ, Greffier.

1985
10 décembre
Réle général
n° 71
DEMANDE EN REVISION (ARRÊT) 193

En l'affaire de la demande en revision et en interprétation de l’arrét du
24 février 1982,

entre

la République de Tunisie,
représentée par
M. Habib Lazreg, docteur ès sciences (géophysique), géologue, ministère de
l’économie nationale, président-directeur général de PETAP,
comme agent,

M. Yadh ben Achour, professeur à la faculté de droit et de sciences politiques
et économiques de Tunis,

comme coagent et conseil,

M. René-Jean Dupuy, professeur au Collège de France, membre de l’Institut
de droit international,

M. Michel Virally, professeur à l’Université de droit, d'économie et de sciences
sociales de Paris et à l’Institut universitaire de hautes études internationales
de Genève, membre de l’Institut de droit international,

comme conseils et avocats,
M. M. Mouldi Marsit, directeur des conventions au premier ministère,

comme conseiller juridique,

le commandant Abdelwahab Layouni, ministère de la défense nationale (ma-
rine nationale),

comme conseiller technique,
et

la Jamahiriya arabe libyenne populaire et socialiste,
représentée par
S. Exc. M. Kamel H. El Maghur,
comme agent,
M. Ibrahim Abdul Aziz Omar, conseiller au bureau populaire de liaison avec
l'extérieur,
comme conseil,
M. Derek W. Bowett, C.B.E., Q.C., LL.D., F.B.A., professeur Whewell de
droit international à l’Université de Cambridge,
M. Jean-Pierre Quéneudec, professeur de droit international à l’Université de
Paris I,
sir Francis A. Vallat, G.B.E., K.C.M.G., Q.C. professeur émérite de droit
international à l’Université de Londres,

M. Claude-Albert Colliard, doyen honoraire, professeur émérite de droit
international à l’Université de Paris I,

comme conseils et avocats,
DEMANDE EN REVISION (ARRÊT) 194

M. Rodman R. Bundy,
M. Richard Meese,
M. Walter D. Sohier,

comme conseils,

La COUR,

ainsi composée,
aprés délibéré en chambre du conseil,

rend l'arrêt suivant :

1. Le 27 juillet 1984 agent de la République tunisienne a déposé au Greffe de
la Cour une requête introductive d'instance datée du 17 juillet 1984, par laquelle
la Tunisie, se fondant sur les articles 60 et 61 du Statut de la Cour et les articles 98,
99 et 100 de son Règlement, demandait la revision de l’arrêt rendu par la Cour le
24 février 1982 en l’affaire du Plateau continental (Tunisie/ Jamahiriya arabe
libyenne) (C.LJ. Recueil 1982, p. 18), l'interprétation de cet arrêt et la rectifica-
tion d’une erreur matérielle qu’il comporterait selon elle.

2. Conformément à l’article 40, paragraphe 2, du Statut, la requête a été im-
médiatement communiquée au Gouvernement de la Jamahiriya arabe libyenne,
et les Parties ont été simultanément informées du délai fixé par le Vice-Prési-
dent de la Cour pour le dépôt des observations écrites de ce gouvernement sur
la requête, et en particulier sur sa recevabilité, comme prévu à l’article 99, para-
graphe 2, du Règlement. Conformément à l’article 40, paragraphe 3, du Statut,
les autres Etats admis à ester devant la Cour ont été informés de la requête.

3. Le 15 octobre 1984, dans le délai qui lui avait été imparti, le Gouvernement
de la Jamahiriya arabe libyenne a déposé au Greffe ses observations écrites sur la
requête tunisienne. Le 13 juin 1985, la Cour, après s’être renseignée auprès des
Parties, a décidé, en application de l’article 53 de son Règlement, que des
exemplaires des pièces de procédure en l'instance seraient rendus accessibles au
public à l’ouverture de la procédure orale.

4. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d’elles s’est prévalue du droit que lui confère l’article 31, paragraphe 3,
du Statut de procéder à la désignation d’un juge ad hoc pour siéger en l'affaire.
La Tunisie a désigné Mme Suzanne Bastid et la Jamahiriya arabe libyenne
M. Eduardo Jiménez de Aréchaga.

5. Au cours d’audiences publiques tenues du 13 au 18 juin 1985 la Cour a
entendu les exposés des Parties sur la recevabilité de la requête et sur les ques-
tions d'interprétation et de rectification d’une erreur matérielle ; les représen-
tants suivants des Parties ont pris la parole :

Pour la Tunisie : M. Habib Lazreg,
M. Yadh Ben Achour,
M. Michel Viraliy,
M. René-Jean Dupuy.
Pour la Jamahiriya arabe libyennne :  S. Exc. M. Kamel H. El Maghur,
sir Francis A. Vallat, Q.C.,
M. Jean-Pierre Quéneudec,
M. Derek W. Bowett, Q.C.
DEMANDE EN REVISION (ARRÊT) 195

Au cours des audiences des membres de la Cour ont posé des questions aux
Parties, qui y ont répondu oralement ou par écrit ainsi que le prévoit Particle 61

du Règlement.
6. Durant l’instance les Parties ont présenté les conclusions suivantes :

Au nom de la Tunisie,
dans la requête :
« Plaise à la Cour dire et juger :
1. En ce qui concerne le premier secteur de la délimitation :

Qu'il existe un fait nouveau présentant les caractères qui donnent ouver-
ture à la revision aux termes de l’article 61 du Statut de la Cour ;

Que la requête en revision présentée par la République tunisienne est de
ce chef recevable.

À titre tout à fait subsidiaire :

Qu'il y a lieu à interprétation de l’arrêt du 24 février 1982 et à correction
d’erreur matérielle ;

Que le point de départ de la ligne de délimitation est l’intersection de la
limite extérieure de la mer territoriale des Parties et d’une ligne droite tirée
du point frontière de Ras Ajdir et passant par le point 33° 50’ 17” N
11° 59’ 53” E et alignée sur la limite sud-est du permis tunisien dit « Permis
complémentaire offshore du golfe de Gabès » (21 octobre 1966) ; à partir du
point d’intersection ainsi déterminé, la ligne de délimitation entre les deux
plateaux continentaux se dirigera vers le nord-est selon le même angle en
passant par le point 33° 50’ 17” N 11° 59’ 53” E jusqu’à ce qu’elle ren-
contre le parallèle du point le plus occidental de la côte tunisienne entre
Ras Kapoudia et Ras Ajdir, à savoir le point le plus occidental de la ligne de
rivage (laisse de basse mer) du golfe de Gabès.

2. En ce qui concerne le deuxième secteur de la délimitation :

Qu'il appartiendra aux experts des deux Parties d'établir les coordonnées
exactes du point le plus occidental de la côte tunisienne entre Ras Kapoudia
et Ras Ajdir, autrement dit le point le plus occidental de la ligne de rivage
(laisse de basse mer) du golfe de Gabès, en utilisant tous les documents
cartographiques disponibles et, si nécessaire, en procédant à un levé ad hoc
sur le terrain. »

A l’audience du 14 juin 1985 (après-midi) :
« Plaise à la Cour dire et juger :
1. En ce qui concerne le premier secteur de la délimitation :

Qu'il existe un fait nouveau présentant les caractères qui donnent ouver-
ture à la revision aux termes de l’article 61 du Statut de la Cour ; que la
requête en revision présentée par la République tunisienne est de ce chef
recevable.

À titre tout à fait subsidiaire :

Qu'il y a lieu à interprétation de l’arrêt du 24 février 1982 et à correction
d'erreur matérielle.
DEMANDE EN REVISION (ARRÊT) 196

En ce qui concerne l'interprétation :

Que, dans le premier secteur, le plus proche des côtes des Parties, le point
de départ de la ligne de délimitation est l’intersection de la limite extérieure
de la mer territoriale des Parties et d’une ligne droite tirée du point frontière
de Ras Ajdir et alignée sur la limite sud-est du permis tunisien dit « Permis
complémentaire offshore du golfe de Gabès » (21 octobre 1966), de façon à
éviter, dans toute la mesure du possible, tout empiétement sur la zone
définie par ce permis ; à partir du point d’intersection ainsi déterminé, la
ligne de délimitation entre les deux plateaux continentaux se dirigera vers le
nord-est selon le même angle, jusqu’à ce qu’elle rencontre le parallèle du
point le plus occidental de la côte tunisienne entre Ras Kapoudia et Ras
Ajdir, a savoir le point le plus occidental de la ligne de rivage (laisse de basse
mer) du golfe de Gabès.

Les coordonnées du point en mer par lequel doit passer la ligne ainsi
déterminée et l’angle qu’elle forme à Pest du méridien, figurant dans le
dispositif de l’arrét, n’ont été donnés qu’à titre indicatif. Il appartiendra aux
experts des deux Parties de les calculer avec exactitude.

En ce qui concerne la rectification d'erreur matérielle :

Qu'il y a lieu de substituer aux coordonnées 33° 55’ N 12° E figurant à la
section C 2 du paragraphe 133 de l’arrêt du 24 février 1982 les coordonnées
33° 50’ 17” N et 11° 59’ 53” E.

Si cette rectification est effectuée, le point ainsi défini sera celui du point
en mer par lequel doit passer la ligne de délimitation ; les experts des deux
Parties n’auront donc pas a le calculer.

2. En ce qui concerne le deuxiéme secteur de la délimitation :

Que le point le plus occidental du golfe de Gabés est situé 4 Ja latitude
34° 05’ 20” N (Carthage).
A titre tout à fait subsidiaire :

Qu'il y a lieu d’ordonner une expertise en vue de déterminer les coor-
données exactes du point le plus occidental du golfe de Gabès. »

Au nom de la Jamahiriya arabe libyenne :
dans les observations écrites :
« Plaise à la Cour dire et juger :

1. Que la demande de revision en vertu de l’article 61 du Statut de la Cour
présentée dans la requête de la Tunisie ne répond pas aux conditions posées
dans cet article et est de ce fait irrecevable ;

2. Qu'il n’existe aucun motif de faire droit à la demande tunisienne
d'interprétation de l’arrêt ;

3. Que la demande de rectification d'erreur matérielle soumise à la Cour
est mal fondée en fait et en droit. »

A la fin du dernier exposé présenté au nom de la Jamahiriya arabe libyenne à
l'audience du 18 juin 1985 (après-midi), l’agent de la Libye a déclaré que «ia
Libye réaffirme ses conclusions ».
DEMANDE EN REVISION (ARRÊT) 197

7. La requête introductive d'instance déposée par la Tunisie en la pré-
sente affaire comporte trois chefs de demande distincts : une demande en
revision de l’arrêt rendu par la Cour le 24 février 1982 (ci-après l’« arrêt de
1982 »), présentée sur la base de l’article 61 du Statut de la Cour ; une
demande en interprétation de cet arrêt, présentée sur la base de l’article 60
du Statut ; et une demande visant à « procéder à une rectification d’erreur
matérielle » dans le même arrêt, en vertu d’un pouvoir que, d’après la
Tunisie, la Cour « possède incontestablement », même si aucun article du
Statut ni du Règlement ne le mentionne. En réponse à une question posée
par un membre de la Cour durant la procédure orale, la Tunisie a expliqué
qu’elle présentait en fait deux demandes en interprétation : une demande,
subsidiaire à la demande en revision et conditionnée par son éventuel rejet,
concernant le premier secteur de la délimitation dont traitait l'arrêt de
1982 ; et une demande principale concernant « la détermination du point
le plus occidental du golfe de Gabès » à propos du deuxième secteur de
cette délimitation. Dans ses conclusions finales présentées à l'audience,
dont le texte est reproduit au paragraphe 6 ci-dessus, la Tunisie a précisé
l'articulation de ses diverses demandes par rapport aux deux secteurs de la
délimitation et a ajouté une conclusion concernant une expertise.

8. Le Statut et le Règlement prévoient des procédures différentes pour
les demandes en revision et en interprétation. Aux termes de l’article 61 du
Statut la procédure de revision s’ouvre par un arrêt de la Cour déclarant la
requête recevable pour les motifs envisagés par le Statut ; l’article 99 du
Règlement prévoit expressément une procédure sur le fond au cas où, dans
son premier arrêt, la Cour aurait déclaré la requête recevable. Les dispo-
sitions de l’article 60 du Statut et de l’article 98 du Règlement, relatives aux
demandes en interprétation, n’envisagent pas une telle procédure en deux
temps. Quant à la rectification d’une erreur matérielle dans une décision de
la Cour, il a déjà été indiqué qu'aucune disposition du Statut ni du
Règlement ne vise une demande tendant à réaliser cette rectification, ni la
procédure qui lui serait applicable.

9. La procédure adoptée par la Cour en la présente espèce a consisté
d’abord à autoriser le dépôt par le Gouvernement libyen d'observations
écrites sur la requête tunisienne, et notamment sur sa recevabilité, ainsi que
le prévoit l’article 99, paragraphe 2, du Règlement. La Cour a ensuite tenu
audience pour permettre aux Parties de présenter des exposés sur l’en-
semble de la requête tunisienne. Pour ce qui est de la demande en revision,
toutefois, les exposés n’ont pu, bien entendu, porter que sur la recevabilité,
alors que, pour les demandes en interprétation et en rectification d’erreur
matérielle, ils n'avaient pas à être limités à ce seul aspect.

10. S'il est vrai que l’article 61 du Statut prescrit, comme premier stade
de toute procédure sur une requête en revision, un arrêt limité à la question
de sa recevabilité, il n’y a, selon la Cour, aucune raison pour que, quand les
circonstances s’y prêtent, le même arrêt ne puisse traiter d’autres demandes
formulées dans la même requête introductive d’instance. Aucune disposi-
tion du Statut ni du Règlement n’interdit de suivre cette méthode, qui

9
DEMANDE EN REVISION (ARRÊT) 198

présente en l’espèce des avantages pratiques. En conséquence, dans le
présent arrêt la Cour examinera en premier lieu la question de la receva-
bilité de la requête en revision, puis, selon les conclusions auxquelles elle
sera parvenue sur ce point, elle abordera éventuellement l'examen secteur
par secteur de la demande en interprétation et celui de la demande tendant
à la rectification d’une erreur. A propos de cette dernière, il convient de
noter que la Tunisie désirerait voir rectifier une « erreur matérielle ». La
Cour a sans aucun doute le pouvoir de corriger toute erreur pouvant être
ainsi désignée. Ce pouvoir ne s’exercerait pas normalement par voie d’ar-
rêt, la nature même de la rectification d’une telle erreur excluant tout
élément contentieux ; rien cependant n’interdit, dans un arrêt portant sur
un autre objet, de prendre en considération une demande liée à cet objet et
tendant à une telle rectification. Il apparaît néanmoins que la demande
tunisienne se rapporte à une « erreur » plus substantielle et soulève par
conséquent des questions plus vastes que celle de savoir si un arrêt serait le
meilleur moyen d’en effectuer la rectification.

*
* *

11. Dans sa requête en revision de l’arrêt de 1982, la Tunisie se fonde sur
Particle 61 du Statut, dont les paragraphes 1, 4 et 5 disposent ce qui
suit :,

«1. La revision de l’arrêt ne peut être éventuellement demandée à
la Cour qu’en raison de la découverte d’un fait de nature à exercer une
influence décisive et qui, avant le prononcé de l’arrêt, était inconnu de
la Cour et de la partie qui demande la revision, sans qu’il y ait, de sa
part, faute à l’ignorer.

4. La demande en revision devra être formée au plus tard dans le
délai de six mois après la découverte du fait nouveau.

5. Aucune demande de revision ne pourra être formée après l’ex-
piration d’un délai de dix ans à dater de l'arrêt. »

Le fait qui, selon la Tunisie, était inconnu de la Cour et d’elle-même avant
le prononcé de l'arrêt du 24 février 1982 est, d’après la requête, le texte de
la résolution du conseil des ministres libyen du 28 mars 1968 déterminant
le « véritable tracé » de la limite nord-ouest d’une concession pétrolière,
dite concession n° 137, accordée par la Libye, et dont il est fait état dans
larrêt de 1982. La Tunisie affirme que le tracé de cette limite est très
différent de celui résultant des diverses descriptions données par la Libye
devant la Cour lors de la procédure relative à l’arrêt de 1982.

12. Pour bien situer les thèses tunisiennes, il convient de récapituler une
partie des motifs de Parrét de 1982. La Cour était saisie par notification
d’un compromis, en vertu duquel elle était priée de déterminer les principes

10
DEMANDE EN REVISION (ARRÊT) 199

et règles du droit international applicables à la délimitation des zones de
plateau continental relevant des Parties et (d’après la traduction libyenne
de l'original rédigé en langue arabe) de « clarifier la méthode pratique pour
l'application » de ces principes et de ces règles ou (selon la traduction
tunisienne) « de clarifier avec précision la manière pratique » de les appli-
quer, afin de permettre aux experts des deux Parties de délimiter ces zones
sans difficulté aucune. Dans les motifs relatifs aux méthodes de délimi-
tation la Cour a signalé une circonstance particulière, ayant trait au com-
portement des Parties, à laquelle les méthodes préconisées par celles-ci
n’attribuaient pas à son avis un 4 poids suffisant » (C.I.J. Recueil 1982,
p. 80, par. 113, p. 83, par. 117). La Cour a expliqué dans les termes suivants
en quoi consistait cette circonstance :

« l'historique de l'adoption d’une législation pétrolière par chacune
des Parties et l'octroi de concessions pétrolières s’échelonnant de 1955
à la signature du compromis montrent que ... le phénomène du che-
vauchement des prétentions n’est effectivement apparu qu’en 1974, et
seulement à des distances de quelque 50 milles de la côte. Le périmètre
d’un permis tunisien, élargi le 21 octobre 1966, était limité à l’est par
une ligne « en escalier » (à cause semble-t-il du système de quadrillage
ou de blocs employé pour l’octroi des permis) dont chaque degré
s’appuyait à l’est sur une ligne droite formant avec le méridien un
angle de 26° environ. En 1968 la Libye a accordé une concession
(n° 137) « à l’est d’une ligne sud-sud-ouest entre 33° 55’ N 12° Eetun
point en mer se trouvant à une distance d'environ un mille marin de la
côte », dont l’angle par rapport au méridien de Ras Ajdir était de 26°,
et les limites occidentales des concessions libyennes ultérieures se sont
appuyées sur cette même ligne qui, d’après les explications données
par la Libye, « suivait la direction des concessions tunisiennes ». On
a ainsi vu se dessiner sur la carte une limite séparant de facto les
zones des concessions et permis en vigueur, en ce sens que des travaux
de prospection étaient autorisés par une Partie sans immixtion ou
Gusqu’en 1976) sans protestations de l’autre.» (/bid, p. 83-84,
par. 117.)

13. Dans le dispositif de son arrêt, la Cour a indiqué en particulier que
« la délimitation doit s’opérer conformément à des principes équitables en
tenant compte de toutes les circonstances pertinentes » (par. 133 A 1) et
que celles-ci comprenaient :

«la frontière terrestre entre les Parties et l'attitude adoptée par elles
avant 1974 en matière d’octroi de concessions et permis pétroliers, qui
s’est traduite par l’utilisation d’une ligne partant de Ras Ajdir et se
dirigeant vers le large selon un angle d’approximativement 26° à l’est
du méridien, laquelle ligne correspond à la ligne perpendiculaire à la
côte au point frontière observée dans le passé comme limite maritime
de facto » (ibid, p. 93, par. 133 B 4).

La méthode pratique indiquée par la Cour pour l'application des principes

11
DEMANDE EN REVISION (ARRÊT) 200

et règles du droit international dans la situation particulière de l'espèce
était, pour ce qui importe aux fins du présent examen, la suivante :

« dans le premier secteur, le plus proche des côtes des Parties, le point
de départ de la ligne de délimitation est l’intersection de la limite
extérieure de la mer territoriale des Parties et d’une ligne droite
tirée du point frontière de Ras Ajdir et passant par le point
33° 55’ N 12° E, à un angle de 26° environ à l’est du méridien, cor-
respondant à l’angle de la limite nord-ouest des concessions pétro-
lières libyennes n°5 NC 76, 137, NC 41 et NC 53, laquelle est alignée
sur la limite sud-est du permis tunisien dit « Permis complémentaire
offshore du golfe de Gabés » (21 octobre 1966) ; à partir du point
d’intersection ainsi déterminé, la ligne de délimitation entre les deux
plateaux continentaux se dirigera vers le nord-est selon le méme angle
en passant par le point 33° 55’ N 12° E, jusqu’à ce qu’elle rencontre le
parallèle du point le plus occidental de la côte tunisienne entre Ras
Kapoudia et Ras Ajdir, à savoir le point le plus occidental de la ligne
de rivage (laisse de basse mer) du golfe de Gabès » (C.IJ. Recueil
1982, p. 93-94, par. 133 C 2).

14. A cette fin la Cour s’est fondée, en ce qui concerne les limites des
concessions mentionnées, et en particulier de la concession n° 137, sur
les renseignements fournis par le Gouvernement libyen, gouvernement
concédant. Dans son mémoire, la Libye a déclaré que la zone à laquelle
s’appliquait cette concession s’étendait « à l’est d’une ligne sud-sud-ouest
entre 33° 55 N 12° E et un point en mer se trouvant à une distance
d’environ un mille marin de la côte », et ajouté que « le point d’origine, par
rapport à Ras Ajdir, forme un angle de 26° ». Dans son contre-mémoire, la
Libye a fait mention de la « limite est en escalier » du permis tunisien
appelé, dans l’arrêt de 1982, « Permis complémentaire offshore du golfe de
Gabès » (ci-après le « permis tunisien »), et précisé qu’« il s’agit de la limite
orientée au nord et formant un angle de 26° par rapport à Ras Ajdir ».
Dans la même pièce de procédure la Libye exposait plus loin que :

« le 30 avril 1968, les autorités libyennes ont accordé à la Compagnie
Aquitaine et à Exwarb la concession n° 137 ... La limite ouest de cette
concession suivait la direction des permis tunisiens accordés en 1967 à
SNPA/RAP [c’est-à-dire le permis tunisien]. »

A propos de concessions accordées ultérieurement plus loin en mer, la
Libye a indiqué que « la limite ouest de ces concessions suivait la ligne de
26° » et a conclu : « la Libye a fait preuve d’une grande modération en ne
dépassant jamais vers l’ouest la ligne initiale à 26° lors de l'octroi de
nouvelles concessions ». Lors des audiences de 1981 l’agent de la Libye a
dit que le permis tunisien avait été « déplacé vers l’est de la ligne plein nord
de Ras Ajdir ... à une ligne à 26° partant de Ras Ajdir » et a ajouté que « la
première concession libyenne de 1968 ... évitait tout risque de conflit en
adoptant la même ligne ».

12
DEMANDE EN REVISION (ARRÊT) 201

15. Sur la foi du rapport d’un expert consulté par le Gouvernement
tunisien, dont le texte est annexé à la requête en revision, la Tunisie a
appelé l’attention sur les aspects suivants de la situation telle qu’elle se
présente en fait. S’il est vrai que le point 33° 55’ N 12° E, visé dans l’arrêt
de 1982, correspond à l’angle nord-ouest de la concession libyenne n° 137
et que l’azimut de la ligne joignant ce point au point frontière à Ras Ajdir a
une valeur qui est très voisine de 26°, la limite ouest de la concession n° 137,
en revanche, n’est pas à 26° du méridien, puisque le « point en mer se
trouvant à une distance d’environ un mille marin de la côte » mentionné
par la Libye comme étant l’angle sud-ouest de la concession n’est pas à 26°
par rapport au point frontière de Ras Ajdir, mais est situé à environ un
mille à l’est de ce dernier point, à 33° 10’ N 11° 35’ E. L’azimut de ladite
limite n’est donc pas de 26° mais de 24° 57’ 03”. Deuxièmement les
« points anguleux » sud-est de la ligne en escalier formant la limite est du
permis tunisien ne sont pas alignés, de sorte qu’il n’est pas possible de les
joindre par une ligne droite ; une ligne droite laissant tous ces points à
l’ouest (c’est-à-dire une ligne qui n’empiéterait pas sur la zone du permis
tunisien) aurait un azimut de 27° 50’ 01”. Troisièmement, la limite nord-
ouest des concessions pétrolières libyennes, dont notamment la concession
n° 137, « n’est pas alignée sur la limite sud-est du permis complémentaire
tunisien, quelle que soit la façon dont on définisse [son] alignement ».
Citant le paragraphe 121 de l’arrêt de 1982, qui précise que la limite
libyenne est « alignée sur les points est de la limite sud-est en zigzag... » du
permis tunisien, l’expert consulté par la Tunisie constate que l’alignement
de ces points

« n’est ni confondu avec la limite libyenne, ni parallèle à cette limite
{écart de 2° à 2° 2), ni parallèle à la ligne FP [celle que définissait la
décision de la Cour entre Ras Ajdir et ie point de position
33° 55’ N 12° E] (écart de 1° à 1° %)».

16. Partant de 1a, la Tunisie fait valoir dans sa requéte en revision que

« la ligne de délimitation passant par le point 33° 55’ N 12° E attri-
buerait à la Libye des zones de plateau continental se trouvant a
l’intérieur du permis tunisien de 1966, contrairement à ce qui a été
clairement décidé par la Cour, dont toute la décision repose sur l’idée
d’alignement entre les permis et concessions accordés par les deux
Parties et sur absence de chevauchement des prétentions en résultant
jusqu’en 1974 et dans les zones les plus proches des côtes, jusqu’à
50 milles de celles-ci (paragraphe 117 de l’arrêt). On a vu que c'était
la la « circonstance particulière » qui, pour la Cour, « est d’une haute
importance pour la détermination de la méthode de délimitation. »

La Tunisie soutient que la résolution du conseil des ministres libyen en
date du 28 mars 1968 qui, selon elle, a déterminé le tracé véritable de la
limite de la concession n° 137 constituait un fait qui

« était de nature à exercer une influence décisive sur l’arrêt de la Cour,

13
DEMANDE EN REVISION (ARRÊT) 202

étant donné que la Cour s’est fondée sur certaines affirmations de la
partie libyenne qui se sont trouvées contredites par le document en
cause et que le dispositif même de l’arrêt définit la ligne de délimi-
tation à tracer d’après des critères tirés de ces affirmations ».

17. La Libye ne conteste pas les faits géographiques relatifs aux posi-
tions et aux azimuts des limites des concessions considérées, tels qu’indi-
qués par l’expert consulté par la Tunisie. Elle relève cependant dans ses
observations écrites qu’« il ne saurait être question de dire que la Libye a
présenté à la Cour un tableau déformé de ses concessions » dans ses
écritures et ses exposés oraux durant l'instance relative à l’arrêt de 1982. La
Libye souligne que les déclarations figurant dans son mémoire (citées au
paragraphe 14 ci-dessus) étaient parfaitement exactes : l’angle sud-ouest
de la concession n° 137

« se trouve effectivement situé à un mille environ à l’est de l'extrémité
de la frontière terrestre à Ras Ajdir, et l’angle entre Ras Ajdir et le
point de départ de la concession (33° 55’ N 12° E) est approximati-
vement de 26° ».

La Libye fait aussi observer que :

«cette concession a été présentée par les deux Parties dans leurs
écritures et lors des plaidoiries sur des cartes à petite échelle. Aucune
des deux Parties n’a témoigné le moindre intérêt pour les détails
relatifs au tracé précis de la limite de la concession n° 137, mi, d’ail-
leurs, du permis tunisien de 1966, et ni l’une ni l’autre n’a présenté à ce
sujet de carte à grande échelle et détaillée. La Libye ne se proposait
pas de décrire en détail ses concessions, mais d’indiquer un cadre
général assez précis, compte tenu de l’échelle des cartes présentées.
Elle s’est d’ailleurs abstenue de toute déclaration sur les liens précis
entre la concession libyenne n° 137 et le permis tunisien de 1966.
L'existence d’une démarcation commune 4 ces deux concessions,
suivant une direction d’a peu près 26° à partir de Ras Ajdir : voila
jusqu'où est allée la Libye dans ses explications à la Cour, illustrées
par des cartes à petite échelle, et le fait était exact. »

18. La Libye conteste cependant la recevabilité de la requête tunisienne
en revision pour des raisons de fait et de droit. La requête ne remplirait
selon elle aucune des conditions énoncées dans l’article 61 du Statut (cité
au paragraphe 11 ci-dessus), sauf pour ce qui est du délai de dix ans prévu
au paragraphe 5 de cet article. La Libye affirme :

— que la Tunisie avait connaissance du fait qu’elle invoque aujourd’hui au
moment où l’arrêt de 1982 a été rendu, ou en tout cas plus de six mois
avant le dépôt de la requête en revision ;

— que si la Tunisie n’en avait pas connaissance il y avait, de sa part, faute à
lignorer ;

14
DEMANDE EN REVISION (ARRÊT) 203

— et que la Tunisie n’a pas établi que le fait découvert était « de nature à
exercer une influence décisive ».

19. L'article 61 du Statut stipule que la revision de l’arrêt ne peut être
demandée à la Cour qu’en raison de la découverte d’un fait « qui, avant le
prononcé de l’arrêt, était inconnu de la Cour et de la partie qui demande
la revision ». Dans la mesure où la connaissance de ce fait pouvait résulter
des pièces de procédure et autres documents soumis à la Cour dans l’ins-
tance relative à l’arrêt initial, tout ce qui était connu de la Cour doit être
présumé également connu de la partie qui demande la revision. Or la
Cour est censée être au courant de tous les faits se dégageant du dossier,
qu’elle en fasse ou non mention expresse dans son arrêt ; de la même façon,
une partie ne peut prétendre avoir ignoré un fait qui était exposé dans
les pièces de procédure de son adversaire ou dans un document annexé
à ces pièces ou produit régulièrement devant la Cour de toute autre
manière.

20. Dans sa requête, la Tunisie soutient que :

« Le fait nouveau, c’est-à-dire, le fait dont la Cour et la Tunisie
n'avaient pas connaissance avant le prononcé de l'arrêt, est constitué
par la découverte du texte de la résolution du conseil des ministres
libyen en date du 28 mars 1968, qui détermine le véritable tracé de la
limite nord-ouest de la concession libyenne n° 137, tracé dont il a été
démontré qu'il est très différent de celui que produisent les descrip-
tions données par la Libye au cours de la procédure écrite et orale. Ce
document n’a pas été porté à la connaissance de la Cour. Il n’est ni
dans le mémoire et les annexes de la Partie libyenne, ni dans les
documents fournis par elle au cours de la procédure. »

La requête tunisienne comporte en annexe une « description de la con-
cession n° 137 telle que définie par la résolution du conseil des ministres du
28 mars 1968 ». La Libye fait valoir que la résolution elle-même ne con-
tenait aucun détail sur la concession n° 137 et qu'aucune carte n’y était
jointe. Le document accompagnant la requête tunisienne est, d’après la
Libye, la reproduction d’une annexe à l’accord de concession, indiquant la
superficie de celle-ci, en kilomètres carrés, ainsi que les coordonnées de ses
limites. La Libye a émis l’opinion que « techniquement cette erreur pour-
rait suffire à rendre la requête irrecevable en tant que demande en revi-
sion ». Ce serait là cependant, de l’avis de la Cour, une conception exces-
sivement formaliste. La Cour examinera la question en partant de l’idée
que le fait censé ne pas avoir été connu en 1982 concernait les coordonnées
définissant la limite de la concession n° 137, quelle que soit la manière dont
ces coordonnées étaient enregistrées dans un texte officiel. C’est sur cela
que le débat a porté en réalité.

21. Il est cependant utile de souligner ici que le « fait nouveau », c’est-

à-dire le fait dont la découverte est invoquée à l’appui de la requête en
revision, n’a trait qu'aux coordonnées de la limite. Il en résulterait, tout

15
DEMANDE EN REVISION (ARRÊT) 204

d’abord que la limite de la concession libyenne n’est pas « alignée » sur le
permis tunisien, et ensuite que la vraie limite nord-ouest de la concession
n° 137 « fait apparaître un phénomène de chevauchement », en ce sens que
la ligne passant par le point 33° 55’ N 12° E « attribuerait à la Libye des
zones de plateau continental se trouvant à l’intérieur du permis tunisien de
1966, contrairement à ce qui a été clairement décidé par la Cour ». Néan-
moins, de l’avis de la Cour, si les véritables coordonnées peuvent constituer
un fait nouveau, il en va différemment pour l’existence d’un chevauche-
ment entre le bord nord-ouest de la concession libyenne n° 137 et le bord
sud-est du permis tunisien. L’expert consulté par la Tunisie a montré
lui-même dans son rapport que la position des angles sud-est de la limite en
zigzag du permis tunisien est telle que la limite empiète non seulement sur
la ligne de la vraie limite nord-ouest de la concession n° 137, dont l'expert
estime l’azimut à 24° 57’ 03”, mais aussi sur la ligne de 26° indiquée par la
Cour comme « limite séparant de facto les zones des concessions et permis
en vigueur » (C.I.J. Recueil 1982, p. 84, par. 117). Par conséquent, à
supposer même que les pièces de procédure libyennes aient pu donner à la
Tunisie l'impression que la limite nord-ouest de la concession n° 137 faisait
un angle de 26° avec le méridien, du fait qu’elle aboutissait au point
33° 55’ N 12° E, en partant d’un point à un mille au large de Ras Ajdir, et
selon un azimut de 26° par rapport à Ras Ajdir, la Tunisie aurait néces-
sairement été consciente de l’existence d’un chevauchement avec son
propre permis. En fait l’empiétement sur la ligne de 26° représentait en
surface presque deux fois l’empiétement sur la limite véritable de la con-
cession n° 137, puisque l'extrémité sud de cette limite dépassait à l’est la
ligne de 26°.

22. Au sujet de la ligne de 26°, la Libye a appelé l’attention durant la
présente instance sur une carte jointe à son contre-mémoire de 1981, qui
faisait apparaître un certain chevauchement entre la ligne de 26° et la
limite en escalier du permis tunisien. Elle a aussi fait observer que le
chevauchement pouvait être discerné, bien qu’avec une certaine difficulté,
sur une carte présentée par la Tunisie durant la procédure orale de 1981.
D'un autre côté, sur une carte jointe au mémoire libyen de 1980, tous les
« points anguleux » extérieurs (sud-est) de la limite tunisienne en escalier
paraissent se trouver sur la ligne de 26°, ce qui, d’après l’expert consulté
par la Tunisie, est inexact, ces points n’étant pas sur cette ligne, ni d’ailleurs
sur aucune autre ligne droite. Pour ce qui est de la limite réelle de la
concession n° 137, la Libye, dans la présente instance, a rappelé que la carte
jointe à la concession était reproduite dans une annexe au contre-mémoire
libyen. Cette carte, qui porte la légende « limites approximatives indiquées
en rouge », n'indique cependant pas les coordonnées des différents points
de la limite en question. Les limites sont surimposées sur un quadrillage en
degrés (et non en minutes) de latitude et de longitude, et la côte n’est pas
montrée sur la carte, de sorte qu’il faudrait procéder à une minutieuse mise
à l'échelle pour repérer la position, même approximative, du point le plus
proche de Ras Aïjdir.

23. Cela dit, il convient de noter que, si la Libye souligne que les

16
DEMANDE EN REVISION (ARRÊT) 205

indications données par elle à la Cour dans l’instance relative à Parrét de
1982 étaient en elles-mémes exactes, elle ne nie pas en fait que les coor-
données précises de la concession n° 137 n’ont été soumises à la Cour par
aucune des Parties, de sorte que la Tunisie n’aurait pas été en mesure de
s’assurer de la situation exacte de la concession libyenne d’après les pièces
de procédure et autres documents alors soumis à la Cour. La Cour doit
cependant rechercher si, en loccurrence, la Tunisie avait les moyens
d'obtenir d’autres sources les coordonnées exactes de la concession ; et si
au demeurant il était de son intérêt de le faire. Dans l’affirmative, la Cour
ne pense pas que la Tunisie puisse faire état de ces coordonnées comme
d’un fait qui lui aurait été « inconnu » au sens de l’article 61, paragraphe 1,
du Statut. Dans l’affaire des Pécheries, dans laquelle le Royaume-Uni avait
affirmé ne pas avoir connaissance d’un décret norvégien de 1869 concer-
nant la délimitation de la mer territoriale, la Cour s’est exprimée ainsi :

« Etat riverain de la mer du Nord, hautement intéressé aux pêche-
ries de ces régions, Puissance maritime traditionnellement attentive
au droit de la mer et particulièrement attachée à la défense de la liberté
des mers, le Royaume-Uni n'a pu ignorer le décret de 1869... » (C.I.J.
Recueil 1951, p. 139 ; les italiques sont de la Cour.)

24. Il faut tout d’abord constater que la résolution adoptée par le conseil
des ministres libyen le 28 mars 1968 avait été publiée à la fois dans le
journal officiel libyen du 4 mai 1968 et dans le Middle East Economic
Survey du 9 août 1968, ce dernier précisant qu’il s'agissait de « 6846 kilo-
mètres carrés de concession en mer dans la zone de Zouara, proche de la
frontière tunisienne » (les italiques sont de la Cour). Ensuite, dans une note
à la Libye datée du 13 avril 1976, la Tunisie déclarait :

« Le Gouvernement tunisien s’est opposé à partir de 1968 à la
concession accordée par le Gouvernement libyen sous le numéro 137
en raison de son extension à l’intérieur du plateau continental tunisien
tel que défini par le droit et par les usages internationaux. »

Le «plateau continental tunisien » comprenait certainement les zones
comprises dans le permis tunisien, dont les coordonnées faisaient partie de
la documentation soumise à la Cour en 1982 (même si des connaissances
techniques étaient nécessaires pour les reporter sur une carte). On ne voit
pas très bien de quelle façon le Gouvernement tunisien « s’est opposé » à la
concession, puisque la note libyenne du 30 mars 1976 indique que la Libye
n’a rencontré « ni opposition ni réserve » au sujet de ses limites. Quoi qu’il
en soit il eût été raisonnable et approprié que la Tunisie, au plus tard en
1976, cherchat à s’informer des coordonnées de la concession, de manière à
établir ’ampleur précise de l’empiétement sur ce qu’elle considérait à
l’époque comme plateau continental tunisien.

25. La Libye a souligné que, bien que sa pratique ne soit pas de publier
les coordonnées des concessions pétrolières qu’elle octroie, sa réglemen-

17
DEMANDE EN REVISION (ARRÊT) 206

tation pétrolière de 1955 prévoit la possibilité pour le public de consulter le
registre du pétrole, ainsi que l’établissement de cartes intérimaires « mon-
trant les périmètres de toutes les demandes en instance et de toutes les
concessions en vigueur ainsi que les zones disponibles ». Par conséquent,
s’il est vrai que les coordonnées de la concession n° 137 n’ont jamais été
publiées, il était, selon la Libye, « facile de les obtenir à Tripoli ». Il était
également possible, d’après la Libye, de se renseigner auprès de sa com-
pagnie nationale des pétroles. La Libye a démontré, durant la présente
instance, qu’une firme indépendante de consultants de l’industrie des
pétroles avait ainsi pu se procurer en 1976 les renseignements en question ;
la Tunisie n’a ni expliqué pourquoi elle n’aurait pu agir de même — voire
s'adresser directement à cette firme de consultants — ni démontré que de
telles démarches étaient vouées à échec.
26. A ce propos la Tunisie fait valoir que :

« Aucune faute ne peut être reprochée au Gouvernement tunisien
dont les représentants ont, en vain, demandé la communication de ce
texte à leurs interlocuteurs libyens, au cours des rencontres qu’ils ont
eues avec eux, depuis 1968. »

ll est à noter que la Libye conteste que cette demande ait été faite et que,
même si l’on accepte l'affirmation de la Tunisie, d’après les notes échan-
gées entre les Parties et qui ont été produites à la Cour, il est clair, et non
contesté par la Tunisie, que la Libye s’était montrée disposée à aider
celle-ci à se procurer les cartes de la zone qu’elle-même revendiquait ; elle
lui avait indiqué que ces cartes, déjà publiées, enregistrées et diffusées,
étaient à la disposition de tous ; cependant la Tunisie a observé qu’il aurait
été « plus simple » que le Gouvernement libyen lui-même lui transmette les
cartes en question. S'il était sans doute conforme à la pratique diploma-
tique que la Tunisie invite le Gouvernement libyen à lui fournir les ren-
seignements en cause, rien ne lui interdisait, surtout si elle n’obtenait pas
de ce gouvernement la coopération qu’elle semblait en attendre, d’em-
ployer d’autres moyens parfaitement légaux et corrects pour obtenir ces
mêmes renseignements.

27. Une diligence normale exigerait que, au moment d'envoyer une
délégation pour négocier la délimitation d’un plateau continental, une fois
que des concessions voisines ou incompatibles entre elles ont été accordées
de part et d’autre, un Etat essaie dès l’abord de s’enquérir des coordonnées
exactes de la concession de l’autre partie. On pourrait penser d’autre part
qu’un Etat n’affirmerait pas que cette concession empiète sur sa propre
zone de plateau continental sans en connaître les limites exactes ni sans
essayer de les découvrir. De même s’attendrait-on que, dans une instance
judiciaire dont le but ultime est de délimiter le plateau continental, au
cours de laquelle une concession pétrolière dans Ja région considérée est
décrite de manière imprécise par l’une des parties, l’autre ne se contenterait
pas de souligner ce fait dans ses pièces de procédure, mais s’efforcerait de
se procurer le renseignement elle-même.

28. La Cour doit donc conclure qu’en la présente espèce le fait que la

18
DEMANDE EN REVISION (ARRÊT) 207

Tunisie pouvait obtenir les coordonnées exactes des limites de concession
et qu’il était de son intérêt de s’en assurer signifie que l’une des conditions
essentielles de recevabilité d’une demande en revision, posée à l’article 61,
paragraphe 1, du Statut, celle de l'ignorance non fautive d’un fait nouveau,
n'est pas satisfaite. Point n’est besoin dans ces conditions de rechercher si
la requête en revision a été présentée dans les six mois de la découverte du
fait représenté par les coordonnées, comme l'exige le paragraphe 4 du
même article.

29. L’article 61 énonce cependant une autre exigence, à savoir que le fait
dont la découverte est invoquée doit être « de nature à exercer une
influence décisive ». A strictement parler, dès lors qu'il est établi que la
demande en revision ne remplit pas l’une des conditions de recevabilité
prévues, la Cour n’a pas à aller plus loin et à se demander si les autres sont
satisfaites. Toutefois, dans les circonstances particulières qui entourent la
présente espèce, où une demande en interprétation s’ajoute à la demande
en revision, la Cour croit utile de rechercher aussi si le fait constitué par les
coordonnées de la concession était « de nature à exercer une influence
décisive ». La demande tunisienne en interprétation de l’arrêt de 1982,
pour le premier secteur de la délimitation — qui, il convient de le rappeler,
est présentée « à titre tout à fait subsidiaire » — se rattache étroitement à la
question de savoir quels aspects de l’affaire sont à considérer comme ayant,
ou n’ayant pas, exercé une telle influence. Etant « libre de choisir les motifs
sur lesquels elle fondera son arrêt » (Application de la convention de 1902
pour régler la tutelle des mineurs, CI.J. Recueil 1958, p. 62), la Cour croit
devoir traiter de cet aspect de la recevabilité de la demande en revision
avant de se pencher sur les demandes en interprétation.

30. Dans sa requête, la Tunisie fait référence au passage pertinent du
paragraphe 133 C de l’arrêt de 1982 (voir paragraphe 13 ci-dessus), et en
déduit que « la définition de la ligne déterminante par l’arrêt » — c’est-
à-dire de la ligne tirée du point frontière et déterminant le point, à la limite
de la mer territoriale, d’où devait partir la ligne de délimitation, et par
extension la ligne elle-même — «fait appel à trois facteurs distincts »
qu’elle dégage du dispositif de l'arrêt :

« En effet la ligne en question est la ligne droite :

— «tirée du point frontière de Ras Ajdir et passant par le point
33° 55’N 12° E»,

— «à un angle de 26° environ à l’est du méridien »,

— «correspondant à langle de la limite nord-ouest des concessions
pétrolières libyennes n°5 NC 76, 137, NC 41 et NC 53, laquelle est
alignée sur la limite sud-est du permis tunisien dit « Permis com-
plémentaire offshore du golfe de Gabés » (21 octobre 1966). »

La Tunisie souligne l'emploi du mot « environ », dans le membre de phrase

19
DEMANDE EN REVISION (ARRÊT) 208

« à un angle de 26° environ à l’est du méridien », qu’elle interprète comme
signifiant « que le degré mentionné est seulement approximatif ». Par
suite, selon l’interprétation donnée par la Tunisie :

« L’angle exact que formera la ligne en question dépend donc
finalement des deux autres facteurs mentionnés par la Cour et qui, de
leur côté, n’admettent aucune variation.

En effet, il ne peut être tiré qu’une seule droite passant par deux
points déterminés — soit, en l’espèce, le point frontière de Ras Ajdir
et le point 33° 55’ N 12° E. D'autre part, les limites des concessions
libyennes et du permis tunisien ont évidemment été déterminées selon
des coordonnées précises par les actes gouvernementaux qui les ont
accordés et il suffit de se reporter à ces actes pour les connaître sans
risque d'erreur. »

31. La Tunisie poursuit en affirmant non seulement qu’il ne suffit pas de
tracer une ligne droite à partir du point frontière en passant par le point
33° 55’ N 12° E, sans s’assurer que son azimut correspond effectivement à
l'angle formé en alignant les concessions libyennes sur le permis tunisien,
mais encore que le critère constitué par cet alignement « n’est pas un critère
secondaire », mais « un élément essentiel de la délimitation dont dépend
son caractère équitable et, véritablement, la ratio decidendi de Parrêt ». Ce
critère serait le plus important, parce qu’il serait « le seul à être significa-
tif ». La Tunisie tire cette conclusion du fait que

« pour la Cour, la ligne à retenir pour produire une délimitation
équitable doit être déterminée en tenant compte d’une « circonstance
particulière » qui, à ses yeux, « est d’une haute importance pour la
détermination de la méthode de délimitation » que doivent appliquer
les Parties (paragraphes 113 et 117 de l'arrêt). Cette « circonstance
particulière », d’après la Cour, tient au comportement des Parties
dans l'octroi des concessions pétrolières, de 1955 à la signature du
compromis. Toujours selon la Cour, ce comportement aurait permis
de voir « se dessiner sur la carte une limite séparant de facto les zones
des concessions et permis en vigueur » et résultant du fait que les
concessions libyennes sont venues s’accoler à l’ouest sur la ligne « en
escalier » limitant à l’est le permis tunisien du 21 octobre 1966. »

32. L'idée que se fait la Tunisie du caractère décisif qu’aurait eu la
coincidence des limites de concessions découle de l'interprétation qu’elle
donne du dispositif de l’arrêt de 1982. Celui-ci comporte cependant deux
parties distinctes. La première définit ce qu’on peut appeler la « ligne
déterminante », servant à établir le point de départ de la ligne de délimi-
tation ; ainsi que la Cour l’a expliqué au paragraphe 116 de l’arrêt de
1982 :

« Puisque le plateau continental commence, aux fins de la délimi-

20
DEMANDE EN REVISION (ARRÊT) 209

tation, à la limite extérieure de la mer territoriale, le point de départ de
la ligne de démarcation en l’espèce doit se trouver sur cette limite, au
large de Ras Ajdir, en un lieu dont les coordonnées exactes (et donc le
rapport entre la ligne de délimitation et la frontière latérale de la mer
territoriale, restant à définir) dépendront de la direction de la ligne par
rapport à Ras Ajdir. » (C.J. Recueil 1982, p. 83.)

Le dispositif définit par conséquent le point de départ comme étant

« l'intersection de la limite extérieure de la mer territoriale des Parties
et d’une ligne droite tirée du point frontière de Ras Ajdir et passant
par le point 33° 55 N 12° E, à un angle de 26° environ à l’est du
méridien, correspondant à l’angle de la limite nord-ouest des conces-
sions pétrolières libyennes n°5 NC 76, 137, NC 41 et NC 53, laquelle
est alignée sur la limite sud-est du permis tunisien dit « Permis com-
plémentaire offshore du golfe de Gabès » (ibid., p. 93, par. 133 C 2).

La définition dela « ligne déterminante » — qui n’est pas elle-même la ligne
de délimitation — est uniquement qu’elle doit être « tirée du point frontière
de Ras Ajdir et [passer] par le point 33° 55’ N 12° E » ; la Cour ajoute, à
titre d’explication mais non de définition, que la ligne est orientée selon un
certain azimut approximatif, et que cet azimut correspond à l’angle formé
par la limite des concessions mentionnées. Elle définit ensuite ainsi la ligne
de délimitation proprement dite :

« à partir du point d’intersection ainsi déterminé, la ligne de délimi-
tation entre les deux plateaux continentaux se dirigera vers le nord-est
selon le même angle {c’est-à-dire à 26° environ à l’est du méridien] en
passant par le point 33° 55’ N 12° E» (ibid, p. 93-94).

33. Le dispositif de l’arrêt énonce donc un seul critère précis pour le
tracé de la ligne de délimitation, à savoir que celle-ci doit passer par deux
points expressément définis. Les considérations qui ont amené la Cour à
choisir cette ligne ne sont reprises dans le dispositif qu’à titre d'explication
de la « ligne déterminante » ; ces mentions ne font aucunement partie de la
description de la ligne de délimitation elle-même. Le rôle des experts des
Parties se limitait donc à déterminer exactement et selon un système de
référence géodésique approprié les deux points définis par la Cour, puis à
les joindre par une ligne droite, ce qui suppose qu’il leur fallait s'entendre
pour décider si cette ligne devait être orthodromique ou loxodromique. Les
experts n’avaient pas à s’occuper d’un quelconque lien qu’aurait cette ligne
avec la limite des concessions libyennes ou avec celle du permis tuni-
sien.

34. Cela, bien entendu, ne répond pas complètement à la question de
savoir si la Cour serait parvenue à une autre décision dans l’hypothèse où
elle aurait connu les coordonnées exactes de la concession n° 137. On peut

21
DEMANDE EN REVISION (ARRÊT) 210

dire que dans les faits la situation différait sur deux points de celle que la
Cour a envisagée dans son arrêt. Premièrement, un phénomène de che-
vauchement, encore qu’assez léger, est effectivement apparu dès que la
concession n° 137 a été accordée en 1968, et il en aurait été ainsi même si la
limite ouest de la concession n° 137 avait formé un angle de 26° par rapport
à Ras Ajdir. Deuxièmement, la limite ouest des concessions libyennes
successives ne suivait pas constamment une ligne de 26° par rapport à Ras
Ajdir, mais partait à un mille à l’est de Ras Ajdir, pour arriver au point
33° 55 N 12° E (lequel point est à un angle de 26° par rapport à Ras
Ajdir), et tourner ensuite légèrement vers l’est, formant à partir de là un
angle de 26° (limites des concessions NC 41 et NC 53). Il a continué d’en
être ainsi après qu’une partie de la concession n° 137 eut été restituée et
réattribuée en 1977 comme concession n° NC 76.

35. La Tunisie considère que « toute la décision [de la Cour] repose sur
l’idée d’alignement entre les permis et concessions accordés par les deux
Parties et sur l'absence de chevauchement des prétentions en résultant
jusqu’en 1974 et dans les zones les plus proches des côtes, jusqu’à 50 milles
de celles-ci ». Elle affirme en conséquence que, puisque les concessions
libyennes ne venaient pas « s’accoler » à l’ouest sur la limite en escalier
tunisienne, « il s’agit bien ... d’un fait qui, s’il avait été connu de la Cour, eût
conduit celle-ci à adopter une démarche différente ». Pour la Cour, cepen-
dant, c’est là simplifier à l'excès le raisonnement qu’elle a suivi. En premier
lieu, il convient de rappeler que, dans le dispositif de son arrêt, la Cour a
défini les circonstances pertinentes dont il fallait partir pour aboutir à une
délimitation équitable comme comprenant : la définition de la région à
prendre en considération aux fins de la délimitation ; la configuration
générale des côtes des Parties, en particulier le net changement de direction
de la côte tunisienne entre Ras Ajdir et Ras Kapoudia ; l'existence et la
position des îles Kerkennah ; la frontière terrestre entre les Parties et
l'attitude adoptée par elles avant 1974 en matière d'octroi de concessions et
permis pétroliers, « qui s’est traduite par l’utilisation d’une ligne partant de
Ras Ajdir et se dirigeant vers le large selon un angle d’approximativement
26° à l’est du méridien, laquelle ligne correspond à la ligne perpendiculaire
à la côte au point frontière observée dans le passé » (pendant plus de
soixante ans) comme « limite maritime de facto » (y compris des zones
respectives de pêche aux éponges) ; enfin le rapport raisonnable entre
l'étendue des zones de plateau continental et la longueur de la partie
pertinente du littoral (voir paragraphe 133 B de l’arrêt de 1982). La ligne
résultant de l'octroi de concessions pétrolières n’était donc en aucune
façon la seule considération retenue par la Cour. Ainsi qu’il était expliqué
dans les motifs de l’arrêt :

« le facteur de perpendicularité par rapport à la côte et la notion de
prolongement de la direction générale de la frontière terrestre cons-
tituent, de l’avis de la Cour, des critères pertinents quand il s’agit de
choisir une ligne de délimitation propre à produire une solution
équitable » (C.I.J. Recueil 1982, p. 85, par. 120).

22
DEMANDE EN REVISION (ARRÊT) 211

La méthode indiquée par la Cour pour aboutir à une délimitation équitable
découlait en fait de la mise en balance de diverses considérations, proces-
sus qui a toujours été considéré comme inhérent à l'application de l'équité
en la matière :

« En réalité il n’y a pas de limites juridiques aux considérations que
les Etats peuvent examiner afin de s’assurer qu’ils vont appliquer des
procédés équitables et c’est le plus souvent la balance entre toutes ces
considérations qui créera l’équitable plutôt que adoption d’une seule
considération en excluant toutes les autres. » (Plateau continental de la
mer du Nord, CIJ. Recueil 1969, p. 50, par. 93.)

La Tunisie elle-même, expliquant dans sa requête les difficultés qu’elle a
rencontrées pour mettre en œuvre l'arrêt, a qualifié la perpendiculaire à la
direction générale de la côte de « critère » auquel la ligne de délimitation
devait satisfaire. Cette manière de voir exagère certes importance de l’une
des circonstances pertinentes visées par la Cour, mais elle met bien en
lumière le fait que la ligne des concessions pétrolières n’était pas la seule
base retenue pour l’ensemble de la décision. Il ne faut pas forcément voir
un élément décisif dans n’importe quel « fait nouveau » qui vient à être
découvert à propos du comportement des Parties en matière d’octroi de
concessions pétrolières.

36. En second lieu, l’argument tunisien procède implicitement d’une
interprétation étroite du terme « alignée » employé dans le dispositif de
Parrét de 1982. La Cour mentionne la limite nord-ouest des concessions
pétrolières libyennes n°s NC 76, 137, NC 41 et NC 53 comme « alignée sur
la limite sud-est » du permis tunisien. D’après la Tunisie, la découverte des
coordonnées exactes de la concession n° 137 fait apparaître que la limite
nord-ouest des concessions pétrolières libyennes, et en particulier celle de
la concession n° 137, « n’est pas alignée sur » la limite sud-est du permis
tunisien de 1966. Il est évident qu’en employant le mot « alignée » la Cour
ne voulait pas dire que les limites des concessions considérées s’accolaient
parfaitement, en ce sens qu’il n’y avait ni chevauchement ni étendue de
fond marin restant libre entre les limites. D’après tout ce qui en avait été dit
pendant l'instance, Ja limite libyenne était une ligne droite (suivant un
azimut de 26°) ; la imite tunisienne une ligne en escalier. Par suite la imite
libyenne devait nécessairement, ou bien laisser subsister une succession de
zones triangulaires entre elle et la limite tunisienne, ou bien créer toute une
série de zones triangulaires de chevauchement des concessions, ou encore
les deux à la fois. La Tunisie fait valoir d’autre part que, vu l’antériorité du
permis tunisien, « s’il devait y avoir alignement, ce ne pouvait être que le
fait de la concession libyenne s’alignant sur la limite sud-est du permis
tunisien » et que la ligne de délimitation devait passer par le point le plus à
Vest du permis tunisien. Il convient cependant de rappeler qu’aussi bien
dans son contre-mémoire que lors des audiences de 1981 la Libye s’est
référée à la limite du permis tunisien comme étant à un azimut de 26° par
rapport à Ras Ajdir (paragraphe 14 ci-dessus) sans que la Tunisie ne la
corrige ni ne la contredise ; et cette façon de décrire la limite a été adoptée

23
DEMANDE EN REVISION (ARRÊT) 212

par la Tunisie elle-même dans sa réplique, où elle indiquait que son permis
était « délimité à l’est par une ligne en escalier, orientée vers le nord-
nord-est suivant un angle d’environ 26° à partir du méridien de Ras
Ajdir ». La Cour est bien entendu consciente de ce que, d’après l'expert
consulté par la Tunisie, l'alignement de la limite en escalier peut être
apprécié diversement, vu que les sommets du zigzag ne sont pas en ligne
droite, et que l’expert fixe l’azimut de la ligne à des chiffres qui varient de
26° 59’ 22” à 27° 50’ 01”. En 1982, toutefois, ces calculs n’avaient pas été
soumis à la Cour, qui avait été simplement informée par les deux Parties
que la limite tunisienne en escalier suivait une direction de 26° à partir de
Ras Ajdir. Il est donc évident que l’azimut de 26° par rapport à Ras Ajdir
servait à définir la direction générale de la limite tunisienne en escalier ; et
c’est avec cette direction générale que la limite de la concession libyenne
était « alignée » selon la Cour. La mention faite par la Cour dans sa
décision du point 33° 55° N 12° E, indiqué par la Libye comme étant
l'angle de la concession n° 137 (et donc aussi de la concession voisine,
NC 41) et se trouvant à 26° du méridien « par rapport à Ras Ajdir »,
représentait un moyen pratique et concret de définir la ligne de 26°. La
Cour sachant, comme elle l'avait indiqué, que l’alignement du permis
tunisien et des concessions libyennes ne consistait pas dans la coïncidence
de deux lignes droites, il importait peu de savoir si ce point se trouvait aussi
sur la ligne en zigzag du permis — ce qui eût été très difficile à établir
d’après la documentation dont disposait alors la Cour.

37. Troisièmement, il convient d’insister sur ce qui, dans l’« aligne-
ment » des limites de concessions, présentait de importance pour la Cour.
Après avoir dit qu’en raison de cet alignement :

«on a... vu se dessiner sur Ja carte une limite séparant de facto les
zones des concessions et permis en vigueur, en ce sens que des travaux
de prospection étaient autorisés par une partie sans immixtion ou
Gusqu’en 1976) sans protestations de l’autre » (C.I.J. Recueil 1982,
p. 84, par. 117),

la Cour poursuivait ainsi :

« La Cour tient à préciser qu’elle ne conclut pas à l’existence d’un
accord tacite entre les Parties — ce qui serait impossible, vu la portée
plus large et la constance de leurs prétentions — et qu’elle ne pense pas
non plus que leur comportement leur interdise de formuler des pré-
tentions contraires, par l’effet d’une sorte d’estoppe/. Dans le différend
que les Parties ont porté devant la Cour faute de pouvoir le résoudre
d'un commun accord, l'aspect examiné ici consiste à déterminer
quelle méthode de délimitation permettrait d'aboutir à un résultat
équitable ; il est évident que la Cour doit tenir compte de tous les
indices existants au sujet de la ligne ou des lignes que les Parties
elles-mêmes ont pu considérer ou traiter en pratique comme équi-
tables — même 4 titre de solution provisoire n’intéressant qu’une
fraction de la région à délimiter. » (/bid., par. 118.)

24
DEMANDE EN REVISION (ARRÊT) 213

En d’autres termes, ce que la Cour a jugé important, ce n’est pas simple-
ment le fait que la Libye avait apparemment limité sa concession de 1968
de manière qu’elle n’empiéte pas sur le permis tunisien de 1966 ; c’est que
les deux Parties avaient retenu comme limite des permis ou concessions
qu’elles octroyaient une ligne correspondant plus ou moins à celle tracée de
Ras Ajdir et faisant un angle de 26° avec le méridien. Le comportement de
la Tunisie était pertinent, tout autant que celui de la Libye, méme si, au
moment où le permis tunisien a été accordé, en 1966, aucune concession
libyenne n’existait dans ce secteur, Ainsi le choix d’une limite sud-est en
escalier correspondant a une inclinaison de 26° environ constituait une
indication du genre de ligne que la Tunisie tenait pour équitable. Dans le
même ordre d’idée, le choix qu’a fait la Libye du point 33° 55’ N 12° E
comme point d’origine de la concession n° 137 — ce point étant, il convient
de le rappeler, à un azimut de 26° par rapport à Ras Ajdir — donne à penser
qu’à l’époque une ligne à 26° était aussi tenue pour équitable par la Libye,
ce que confirme l’utilisation qui a été faite de cette ligne pour les conces-
sions libyennes NC 41 et NC 53.

38. Il en résulte que les preuves produites à présent au sujet des limites
de la concession n° 137 n’entament en rien le raisonnement suivi par la
Cour. Le léger chevauchement entre la ligne libyenne et les sommets des
zigzags de la ligne tunisienne joue peut-être un rôle à certains égards, mais
il n’aurait de portée juridique que si l’on avait argué d’un estoppel en raison
de la reconnaissance supposée de la ligne tunisienne par la libye ; or la
Cour a dit expressément qu'elle ne raisonnait pas de cette façon. Comme il
est indiqué plus haut, la limite tunisienne en escalier, quant à elle, justifie la
conclusion que la Tunisie considérait une ligne à environ 26° du méridien
comme équitable. Quant à la limite nord-ouest de la concession n° 137, le
fait qu’elle est à un angle de 24° 57’ n’a aucune portée : ce qui compte, c’est
que son point le plus éloigné de la côte est à 26° par rapport à Ras Ajdir,
point de départ nécessaire de toute délimitation de zones maritimes effec-
tuée par accord entre les Parties. La seule ligne de délimitation rectiligne
partant de Ras Ajdir qui eût été compatible avec le choix fait par la Libye
du point 33° 55° N 12° E comme angle nord-ouest de sa concession eût
été une ligne à quelque 26° du méridien.

39. Cela ne revient naturellement pas à dire que, si les coordonnées de la
concession n° 137 avaient été clairement indiquées à la Cour, la rédaction
de l’arrêt de 1982 aurait été inchangée. Il aurait peut-être été utile d’inclure
l'explication donnée plus haut de la distinction entre l’azimut de la véri-
table limite de la concession n° 137 (24° 57’ 03”) et celui de la limite à partir
de Ras Ajdir résultant implicitement du choix du point 33° 55’ N 12° E
soit 26°. Si la Cour avait jugé nécessaire d’entrer dans de telles précisions
cartographiques, elle aurait pu aussi exprimer avec plus de précision sa
constatation suivant laquelle « le phénomène du chevauchement des pré-
tentions n’est effectivement apparu qu’en 1974, et seulement à des dis-
tances de quelque 50 milles de la côte » (par. 117). Mais, pour qu’une
requête en revision soit recevable, il ne suffit pas que le fait nouveau
invoqué eût permis à la Cour, si elle en avait eu connaissance, de se montrer

25
DEMANDE EN REVISION (ARRÊT) 214

plus spécifique dans sa décision ; il faut encore que ce fait ait été « de
nature à exercer une influence décisive ». Loin de constituer un tel fait, les
précisions quant aux coordonnées exactes de la concession n° 137 n’au-
raient pas changé la décision de la Cour quant au premier secteur de la
délimitation.

40. En conséquence, pour toutes les raisons qui ont été exposées, la
Cour ne peut que conclure que la requête tunisienne en revision de l’arrêt
de 1982 n’est pas recevable étant donné les termes de l’article 61 du
Statut.

41. Comme on le verra plus loin, l’examen auquel la Cour s’est livrée
relativement au sens et à la portée de l’arrêt de 1982, aux fins de sa décision
sur la recevabilité de la requête en revision de cet arrêt, simplifie consi-
dérablement sa tâche en ce qui concerne la demande subsidiaire en inter-
prétation présentée par la Tunisie pour le premier segment de la ligne de
délimitation. Il convient cependant d’examiner pour commencer une
exception d’incompétence soulevée par la Libye. Cette exception, tirée des
dispositions du compromis sur la base duquel la Cour a été saisie à
l'origine, vise en fait la compétence de la Cour pour connaître de toute
demande tunisienne en interprétation de l’arrêt de 1982. Le compromis,
signé le 10 juin 1977 et notifié à la Cour le ler décembre 1978, contient les
dispositions suivantes :

« Article 2

Dès que l’arrêt de la Cour est rendu, les deux Parties se réuniront
pour la mise en application desdits principes et règles pour déterminer
la ligne de délimitation de la zone du plateau continental appartenant
à chacun des deux pays et ce aux fins de la conclusion d’un traité
relatif à cette matière.

Article 3

Dans le cas où il n’aura pas été possible d’aboutir à l'accord men-
tionné à l’article 2 dans une période de trois mois, renouvelable par
accord des deux Parties, à partir de la date de parution de l’arrêt de la
Cour, les deux Parties reviendront ensemble 4 la Cour et lui deman-
deront tous éclaircissements ou explications facilitant la tache des
deux délégations pour parvenir à la ligne séparant les deux zones du
plateau continental et les deux Parties s'engagent à se conformer à
Parrêt de la Cour et à ses explications et éclaircissements. »

La présente démarche de la Tunisie auprès de la Cour n’a pas été faite
conjointement avec la Libye et — dans la mesure où il s’agit d’une demande
en interprétation — elle se fonde sur l’article 60 du Statut plutôt que sur
l’article 3 du compromis. Cependant dans sa requête la Tunisie prie la
Cour :

26
DEMANDE EN REVISION (ARRÊT) 215

« au cas où [elle] estimerait possible d'interpréter Particle 3 du com-

- promis comme autorisant sa saisine par une seule Partie (cette saisine
ayant pour effet d’obliger l’autre Partie à revenir devant la Cour aux
côtés de la demanderesse), ... de considérer la présente requête comme
se fondant également sur cet article ».

La position de la Libye est que :

«les dispositions de l’article 3 du compromis doivent être respectées
par les deux Parties et que, si des explications et éclaircissements sont
nécessaires, les Parties doivent revenir « ensemble » devant la Cour.
Une telle démarche supposerait cependant que les experts des Parties
aient d’abord tenté de bonne foi d’appliquer l’arrêt et que, en cas
d’échec, ils soient tenus d’indiquer précisément leurs points de diver-
gence à soumettre à la Cour »,

et que la Tunisie n’a jamais essayé d’appliquer de bonne foi l’arrêt de la
Cour, ni indiqué sur quoi portaient exactement les divergences.

42. Une question se pose donc : celle du lien entre la procédure envi-
sagée à l’article 3 du compromis et la possibilité pour l’une ou l’autre des
Parties de demander l'interprétation d’un arrêt en application de lar-
ticle 60 du Statut. Un conseil de la Tunisie a admis que le recours prévu à
l'article 3 du compromis est en lui-même un recours en interprétation, mais
il a affirmé que cette clause ne pouvait avoir pour effet d’écarter l’article 60
du Statut. La thèse de la Libye est que :

« l’article 3 impose aux Parties une certaine marche à suivre : à savoir
l'obligation évidente d’épuiser la voie de droit constituée par une
demande d'explications. Pour ce motif, la Libye estime que la Cour ne
possède pas la compétence requise pour recevoir le recours en inter-
prétation de la Tunisie. »

En d’autres termes, la position libyenne est que la compétence de la Cour
pour connaître d’une demande en interprétation en vertu de l’article 60 est
subordonnée à l’épuisement de l’autre procédure d'interprétation par
requête conjointe à la Cour, prévue par l’article 3 du compromis. En
réponse à une question d’un membre de la Cour, l’agent de la Libye a
expliqué que :

« La Tunisie n’a pas essayé de bonne foi de parvenir à une entente
sur les points à expliquer ou à élucider en vue de présenter une requête
conjointe à la Cour en application de l’article 3 du compromis. Une
telle requête conjointe constituait une condition nécessaire pour reve-
nir devant la Cour en vertu de l’article 3. Le fait que la Tunisie n’a pas
essayé de préciser le point ou les points à expliquer ou à élucider dans
l'optique d’une démarche conjointe pourrait fort bien être considéré
comme lui interdisant d’invoquer l’article 60 du Statut. »

27
DEMANDE EN REVISION (ARRÊT) 216
La Libye avait cependant

« préféré ne pas s'appuyer sur ce que la Tunisie pourrait regarder
comme un obstacle purement technique à sa présente requête. Cette
requête est à tel point dépourvue de fondement que la Libye a préféré
la combattre. »

Il n’est pas absolument clair que la Libye voulait ainsi renoncer à une
exception d'ordre juridictionnel fondée sur l’article 3 du compromis qu’elle
estimait être en droit de soulever.

43. La Cour entend faire une observation sur cette question, étant
donné son importance. Certes, un principe fondamental veut que «le
consentement des Etats parties à un différend [soit] le fondement de la
juridiction de la Cour en matière contentieuse » (C.J. Recueil 1950, p.71).
Il en découle, premièrement, que les parties à des traités ou à des com-
promis sont libres d’assortir leur consentement à la saisine de la Cour, et
donc à sa juridiction, de toutes conditions préalables compatibles avec le
Statut dont elles peuvent être convenues ; et, deuxièmement, qu’un Etat
peut renoncer à une exception d’ordre juridictionnel qu’il aurait été en
droit de soulever. Lorsqu'elle examine sa compétence en vertu de l’ar-
ticle 36 du Statut, la Cour doit donc donner effet à ces conditions juridic-
tionnelles préalables ainsi qu’à toute renonciation non équivoque à une
exception visant sa juridiction. En revanche, la compétence de la Cour
pour interpréter l’un de ses arrêts est une compétence spéciale qui résulte
directement de l’article 60 du Statut. Ainsi, la Cour doit rechercher de toute
façon si les conditions mises à l'existence de cette compétence sont réunies.
En outre les Parties à la présente instance, en souscrivant au Statut de la
Cour, ont consenti à ladite compétence sans aucun préalable. L’article 3,
interprété par la Libye comme étant in pari materia avec l’article 60 du
Statut, aurait pour effet de subordonner le droit de chaque Partie de
demander une interprétation, droit qui peut être exercé unilatéralement,
au recours préalable à une procédure imposant la participation des deux
Parties. En d’autres termes, l'exercice du droit que possède une partie de
demander une interprétation en application de l’article 60 du Statut serait
bloqué en fait par l’autre partie, si celle-ci décidait de ne pas se montrer
accommodante. Indépendamment du point de savoir si un tel accord peut
valablement permettre a ses signataires de déroger au Statut, on ne saurait
présumer à la légère qu’un Etat abandonne ou restreigne son droit de
demander unilatéralement une interprétation en vertu de l’article 60. Dans
ces conditions la Cour n’est pas en mesure d’interpréter le compromis dans
ce sens et elle n’est pas d’avis que l’existence de Particle 3 du compromis
fasse obstacle à la demande en interprétation présentée par la Tunisie sur la
base de l’article 60 du Statut.

44. Cependant la Libye soutient d’autre part qu’à plusieurs égards la
requête tunisienne fondée sur l’article 60 du Statut ne remplit pas les
conditions de recevabilité que la Cour a définies en 1950 dans les termes
suivants :

28
DEMANDE EN REVISION (ARRÊT) 217

« 1) Il faut que la demande ait réellement pour objet une interpré-
tation de l’arrét, ce qui signifie qu’elle doit viser uniquement à
faire éclaircir le sens et la portée de ce qui a été décidé avec force
obligatoire par l’arrêt, et non à obtenir la solution de points qui
n’ont pas été ainsi décidés. Toute autre façon d'interpréter l’ar-
ticle 60 du Statut aurait pour conséquence d’annuler la disposi-
tion de ce même article selon laquelle l’arrêt est définitif et sans
recours ;

2) Il faut ensuite qu’il existe une contestation sur le sens et la portée
de l’arrêt. » (Demande d'interprétation de l'arrêt du 20 novembre
1950 en Vaffaire du droit d'asile, C.IJ. Recueil 1950, p. 402.)

45. La Libye affirme que « l’objet essentiel de la requête tunisienne est
sensiblement différent d’une interprétation » et « revient à plaider pour la
revision de l’arrêt de la Cour » et à chercher « à modifier ce que la Cour a
déjà décidé avec force obligatoire », nommément que la ligne de délimi-
tation doit passer par le point 33° 55’ N 12° E. La Tunisie fait cependant
valoir que les coordonnées de ce point n’ont pas de signification intrin-
sèque et « n’ont été calculées selon toute vraisemblance que par rapport
aux éléments précédents », à savoir que la ligne devrait correspondre au
critère qui, selon la Tunisie, était « le seul à être significatif », ainsi qu'il a
été expliqué au paragraphe 31 ci-dessus, c’est-à-dire l’« alignement » du
permis tunisien et des concessions libyennes ; en d’autres termes la Tunisie
maintient que l'indication, donnée dans l’arrêt de 1982, suivant laquelle la
ligne passe par le point 33° 55’ N 12° E, n’est pas une décision ayant force
obligatoire. On comprendra, à la suite de ce que la Cour a dit à propos de la
requête en revision, qu’elle ne peut faire sienne la thèse tunisienne sur cette
question ; mais ce n’est pas là en soi une raison pour conclure que la
demande en interprétation était irrecevable. De même, l’argument libyen
selon lequel la demande en interprétation tunisienne vise à modifier ce que
la Cour a tranché avec force obligatoire repose sur une conception parti-
culière de ce qui a été ainsi décidé ; c’est donc une réfutation de l’inter-
prétation proposée par la Tunisie plutôt qu’une objection à la recevabilité
de la demande.

46. A propos de la question de savoir s’il existe « une contestation entre
les Parties sur le sens et la portée de l’arrêt », la Cour constate que, selon la
Libye, la Tunisie s’est abstenue d’indiquer avec précision en quoi elle se
séparait de la position libyenne sur la mise en œuvre de l'arrêt de 1982, telle
qu’elle était exposée dans une note diplomatique libyenne du 10 août 1982.
La Tunisie n’aurait donc pas établi l’existence d’une contestation. La Libye
a souligné que la Tunisie s’était montrée peu disposée à préciser en quoi
consistaient les difficultés qu’elle assurait rencontrer dans l'exécution de
l'arrêt, de sorte que ce n’est qu’au moment du dépôt de la requête que
la Libye a su vraiment sur quoi se fondaient les objections tunisiennes.
A ce sujet, la Cour rappelle la position prise par la Cour permanente
de Justice internationale dans sa décision sur l’Interprétation des arrêts

29
DEMANDE EN REVISION (ARRÊT) 218

nos 7 et 8 (usine de Chorzow) concernant l’application de l’article 60 de son
Statut :

« Pour ce qui est du terme « contestation », la Cour constate que
l’article 60 du Statut, d’après sa teneur, n’exige pas que l'existence de
la contestation se soit manifestée d’une certaine manière, par exemple
par des négociations diplomatiques. Il paraît bien désirable qu’un
Etat ne procède pas à une démarche aussi sérieuse que l’assignation
d’un autre Etat devant la Cour, sans avoir auparavant, dans une
mesure raisonnable, tâché d'établir clairement qu’il s’agit d’une dif-
férence de vues qui ne peut être dissipée autrement. Mais, vu la teneur
du texte, la Cour estime ne pas pouvoir exiger que la contestation se
soit formellement manifestée ; à son avis, il doit suffire que les deux
gouvernements aient en fait manifesté des opinions opposées quant
au sens et à la portée d’un arrêt de la Cour. » (Arrêt n° 11, 1927,
C.PJ.L série A n° 13, p. 10-11.)

La question est donc uniquement de savoir si le désaccord entre les Parties
qui s’est manifesté devant la Cour constitue une « divergence entre les
Parties sur ce qui, dans l’arrêt en question, a été tranché avec force obli-
gatoire », y compris une « divergence de vues, si tel ou tel point a été décidé
avec force obligatoire » (ibid, p. 11).

47. À cet égard, la Cour croit utile, avant d’aller plus loin, de faire
certaines observations sur le sens des mots « force obligatoire » et sur la
portée du principe de la chose jugée dans les circonstances de la présente
espèce. En vertu du compromis par lequel elle a été saisie à l’origine, le rôle
de la Cour était uniquement d’indiquer les principes et règles du droit
international applicables à la délimitation et de clarifier la méthode pra-
tique pour leur application dans la situation considérée ; les Parties s’en-
gageaient à se réunir pour mettre en œuvre ces principes et ces règles de
manière à déterminer la ligne de délimitation, en vue de la conclusion d’un
traité à cet égard (article 2 du compromis). Les parties à un différend ont
toujours la possibilité d’associer la détermination par voie judiciaire au
règlement par voie d’accord. Dans le cas particulier de la délimitation du
plateau continental, l’un des principes de base est que « la délimitation doit
être l’objet d’un accord entre les Etats intéressés » (Plateau continental de la
mer du Nord, C.LJ. Recueil 1969, p. 46, par. 85).

48. Que les Parties n’aient pas en l’espéce chargé la Cour de tracer la
ligne de délimitation elle-même n’affecte en rien l’arrêt de la Cour et son
effet obligatoire à leur égard en tant que chose jugée ; au demeurant,
comme la Cour l’a constaté en 1982 :

«Il ressort à l'évidence des articles 2 et 3 du compromis que les
Parties reconnaissent leur obligation de se conformer à l’arrêt de la
Cour.» (C.LJ. Recueil 1982, p. 40, par. 30.)

30
DEMANDE EN REVISION (ARRÊT) 219

C’est le traité envisagé à l’article 2 du compromis qui consacrera la déli-
mitation définitive. Le traité représentera cependant l'exécution d’une
obligation déjà souscrite à l’article 2 du compromis, et cette disposition
n’est pas simplement un pactum de contrahendo. Les Parties se sont enga-
gées, non pas seulement à conclure un traité, mais ce faisant à appliquer les
principes et les règles indiqués par la Cour dans son arrêt de 1982. Bien que
les Parties aient prié la Cour d'indiquer « quels principes et règles du droit
international peuvent être appliqués pour la délimitation de la zone du
plateau continental », il leur demeure certes possible de s'entendre sur une
délimitation qui ne correspondrait pas à cette décision. Il faut néanmoins
admettre que, dans ces conditions, leur accord constituerait un instrument
remplaçant le compromis. Le point à souligner est qu’en dehors d’un tel
accord les énonciations de l’arrêt de la Cour sont définitives et contrai-
gnantes. Au surplus, elles demeurent dans tous les cas non pas à titre de
proposition faite par la Cour aux Parties mais comme ce que la Cour
elle-même a établi.

49, Il en résulte qu’il n’est pas possible de soutenir à priori que toutes les
indications précises concernant les angles, les distances ou les coordonnées
que l’on trouve dans Parrét de 1982 sont nécessairement, vu les limites du
rôle de la Cour imposées par le compromis, à considérer comme de simples
approximations ou « directives » (guidance) — terme employé par la Libye
en 1982 et que la Cour a rejeté formellement (C.Z.J. Recueil 1982, p. 40,
par. 29). La Cour a spécifié que

« le degré de précision qui s'impose, selon elle, apparaîtra quand elle
indiquera la méthode pratique d’application des principes et règles
pertinents dans la suite du présent arrêt » (ibid, par. 30) ;

et la méthode employée était en fait différente pour les deux secteurs de la
délimitation. Toutefois la présomption contraire serait tout aussi fausse :
en particulier il ne faudrait pas conclure que toutes les données chiffrées
utilisées dans l'arrêt doivent être considérées comme absolues. Chaque
élément doit être replacé dans son contexte, pour déterminer si la Cour y
voyait une énonciation précise, une approximation adoptée à des fins
pratiques ou simplement une indication sujette à certaines variations.

50. Dans sa requête, la Tunisie expose que, s'agissant du premier secteur
de la délimitation, sa demande en interprétation vise à

« obtenir des précisions, notamment en ce qui concerne la hiérarchie à
établir entre les critères retenus par la Cour, compte tenu de l’impos-
sibilité d'appliquer simultanément ces critères pour déterminer le
point de départ de la ligne de délimitation, ainsi que l’angle formé par
cette ligne et le méridien ».

La Tunisie soutient en outre que « la limite à prendre en considération
pour l'établissement d’une ligne de délimitation ne peut être que la limite
sud-est du permis tunisien de 1966 » ; elle a présenté sur la question
d'interprétation une conclusion détaillée visant à donner suite à cette
affirmation. Toutefois, à propos de la demande en revision, la Cour a déjà

31
DEMANDE EN REVISION (ARRÊT) 220

expliqué (paragraphe 33) que l’arrêt de 1982 énonce aux fins de la déli-
mitation un seul critère précis pour le tracé de la ligne, à savoir que celle-ci
doit être une ligne droite passant par deux points expressément définis,
critère pour l’application duquel les connaissances professionnelles des
experts ne seraient mises à contribution que dans les domaines de la
géodésie et de la cartographie. La demande en interprétation repose donc
sur une erreur d'appréciation quant à la portée du passage pertinent du
dispositif de l’arrêt de 1982. La Cour estime en conséquence que la
demande en interprétation tunisienne concernant le premier secteur est
recevable, mais qu’il ne lui est pas possible de faire droit à la conclusion de
la Tunisie sur l'interprétation correcte de l’arrêt à cet égard. Ayant pu
dissiper le malentendu dans son raisonnement sur la recevabilité de la
demande en revision, la Cour considère qu'il n’y a rien à ajouter à ce qu’elle
y a dit quant au sens et à la portée de l’arrêt de 1982.

51. En la présente instance la Tunisie demande également à la Cour de
procéder à « une rectification d’erreur matérielle », sa conclusion finale
étant à cet égard la suivante :

« Qu'il y a lieu de substituer aux coordonnées 33° 55 N 12°E
figurant à la section C 2 du paragraphe 133 de l’arrêt du 24 février
1982 les coordonnées 33° 50’ 17” N et 11° 59’ 53” EB.

Si cette rectification est effectuée, le point ainsi défini sera celui du
point en mer par lequel doit passer la ligne de délimitation ; les
experts des deux Parties n’auront donc pas à le calculer. »

Cette conclusion repose sur l'opinion exprimée par la Tunisie, que le critère
selon lequel la ligne de délimitation doit suivre l’angle formé par l’aligne-
ment des concessions libyennes sur le permis tunisien constitue « véritable-
ment la ratio decidendi de l'arrêt ». Comme il a été noté au paragraphe 36
ci-dessus, la Tunisie rappelle que son permis était antérieur aux conces-
sions libyennes et en déduit que :

« Sil devait y avoir alignement, ce ne pouvait être que le fait de la
concession libyenne s’alignant sur la limite sud-est du permis tuni-
sien. »

Dès lors, selon la Tunisie :

« alignement sur le permis tunisien sans empiétement dans la zone
de délimitation ... ne peut être atteint que par le tracé de la ligne droite
tirée du point frontière de Ras Ajdir et passant par le point
33° 50’ 17” N et 11° 59 53” E, qui constitue le point le plus à l’est du
permis tunisien... Il y a donc lieu de procéder à une correction d’erreur
matérielle, en substituant les coordonnées de ce point aux coordon-
nées 33° 55’ N 12° E, mentionnées par erreur par la Cour sur la base
des indications inexactes données par la Libye dans ses écritures. »

32
DEMANDE EN REVISION (ARRÊT) 221

52. On a vu précédemment que le choix fait par la Cour du point
33° 55’ N 12° E pour définir la ligne de délimitation tracée vers le large à
partir de l’intersection de la ligne reliant ce point à Ras Ajdir ne résultait
pas de l'application d’un critère d’après lequel la ligne de délimitation ne
devait pas empiéter sur le permis tunisien, ni d’un critère plus général
tendant à éviter tout chevauchement. Ainsi qu’il a été indiqué plus haut
(paragraphe 36), le point en question, emprunté à la description donnée
par la Libye de la position de sa concession n° 137, a été choisi comme
moyen pratique et concret de définir la ligne suivant un azimut de 26° par
rapport à Ras Ajdir, ce qui a paru à la Cour, après qu’elle eut pesé les
considérations pertinentes, constituer la méthode appropriée pour réaliser
une délimitation équitable ; il fait donc partie intégrante de l’ensemble de
la construction. Cela étant il apparaît que la requête tunisienne procède à
cet égard d’une erreur d’appréciation et est donc désormais sans objet.
Dans ces conditions la Cour n’a pas besoin d’examiner la question plus
large de la rectification d’une erreur figurant dans un arrêt.

%
* *

53. La Cour en vient maintenant 4 la demande en interprétation de
l'arrêt de 1982 présentée par la Tunisie en ce qui concerne le deuxième
secteur de la délimitation envisagé dans cet arrêt. Le point où la ligne
de délimitation change de direction a été défini comme suit par la Cour.
Après avoir constaté que le golfe de Gabès marque un changement radical
dans la direction générale du littoral tunisien (par. 122), la Cour s’expri-
mait ainsi :

« Le changement de direction de la côte est cependant un fait dont il
faut tenir compte. La Cour considère qu’un point approprié de la côte
à retenir comme référence, afin que la délimitation reflète ce chan-
gement, et qui a en outre l’avantage d’être définissable objectivement
d’après les critères géographiques, est le point le plus occidental de la
côte tunisienne entre Ras Kapoudia et Ras Ajdir, autrement dit le
point le plus occidental de la ligne de rivage (laisse de basse mer) du
golfe de Gabès. Là encore, c’est aux experts qu’il appartiendra d’éta-
blir les coordonnées exactes, mais il apparaît à la Cour que ce point se
trouve à environ 34° 10’ 30” de latitude nord. » (C.LJ. Recueil 1982,
p. 87, par. 124.)

Dans le dispositif de l’arrêt, il était prévu que, dans le premier secteur de la
délimitation, la ligne devait être tirée à un angle de 26° environ, défini
comme il a été expliqué plus haut,

« jusqu’à ce qu’elle rencontre le parallèle du point le-plus occidental de
la côte tunisienne entre Ras Kapoudia et Ras Ajdir, à savoir le point le
plus occidental de la ligne de rivage (laisse de basse mer) du golfe de
Gabès » (ibid., p. 94, par. 133 C 2).

33
DEMANDE EN REVISION (ARRÊT) 222

Aucune coordonnée, même approximative, n’était indiquée dans le dispo-
sitif de Parrét pour localiser ce qui, selon la Cour, constituait « le point le
plus occidental » du golfe de Gabès. D’après la Tunisie le rôle des experts
des deux Parties consiste « à déterminer, par tous les moyens existants, y
compris l'emploi de cartes et de relevés de terrain, la position précise de ce
point [le point le plus occidental sur la ligne de rivage] », l'indication du
parallèle 34° 10’ 30” N ayant été donnée par la Cour « sans rigueur (« à
environ ») et afin de faciliter l'exposé de la méthode qui sera décrite par la
Cour pour le tracé de la ligne de délimitation dans le deuxième secteur ».
Les experts libyens, affirme la Tunisie, « s’en sont tenus à la coordonnée
34° 10’ 30” N, en insistant sur ce que cette coordonnée avait été donnée
par l’arrét de la Cour et que les experts devaient s’en tenir à une application
stricte de cet arrêt ».

54. S'agissant du deuxième secteur, la contestation entre les Parties
porte sur le rapport entre

« le point le plus occidental de la côte tunisienne entre Ras Kapoudia
et Ras Ajdir, à savoir le point le plus occidental de la ligne de rivage
(laisse de basse mer) du golfe de Gabès »,

et intersection de la ligne de rivage et du parallèle 34° 10’ 30” N men-
tionné au paragraphe 124 de l'arrêt. Répondant à une question d’un
membre de la Cour, la Tunisie a expliqué que, d’après elle, la coordonnée
34° 10’ 30” N, indiquée dans l'arrêt, ne s’impose pas aux Parties de façon
impérative, puisqu'elle n’est pas répétée dans le dispositif. L’expert
consulté par la Tunisie indique que le point le plus occidental sur la ligne de
rivage du golfe se trouve à 34° 05’ 20” N (système géodésique de Carthage)
ou à 34° 05’ 30” N (système géodésique ED 50). Pour des raisons qui
seront examinées plus loin, cet expert rejette le point, proche de 34° 10’, où
«un chenal de marée pénètre dans [l'embouchure d’un oued] jusqu’à une
longitude plus occidentale que celle des points considérés » précédemment
dans son rapport. Pour la Libye, en revanche, la tâche revenant aux experts
est « technique, mais d’une portée très étroite, puisque la Cour avait déjà
fait ses propres calculs, préliminaires certes, mais fort précis » ; le relevé
exact du point laissé aux experts comporte «une marge, peut-être, de
quelques secondes — mais non pas calculable en minutes ou en degrés ».
Selon la Libye larrét de 1982 indique clairement que, dans l’esprit de la
Cour, le changement de direction de la côte tunisienne se produit au point
décrit par elle avec une certaine précision, à savoir à la latitude
34° 10’ 30” N.

55. Aux fins des conditions de recevabilité d’une requéte en interpré-
tation énoncées au paragraphe 44 ci-dessus, il apparaît qu’une contestation
manifeste existe entre les Parties quant à l’effet qu’aurait la présence d’un
chenal de marée proche de la latitude 34° 10’ sur l'interprétation de l’ex-
pression « le point le plus occidental ». De façon plus fondamentale, il y a
contestation sur ce que l’arrêt de 1982 a tranché avec force obligatoire, à
savoir : soit qu’il a été décidé que le point de transition entre le premier et le
deuxième secteur de la délimitation se trouve sur le parallèle d’un point de

34
DEMANDE EN REVISION (ARRÊT) 223

la côte tunisienne déjà identifié par la Cour comme étant le point le plus
occidental et situé sur le parallèle 34° 10’ 30”, ou à proximité de celui-ci ;
soit que la Cour a seulement indiqué que le parallèle déterminant le point
de transition devra passer par ce que les experts des Parties considéreront
comme le point le plus occidental du golfe de Gabès, que ce soit ou non aux
environs de 34° 10’ 30”. Cet énoncé de la contestation ne signifie pas
cependant que la Cour doive choisir entre les deux interprétations. Pour
reprendre les termes de la Cour permanente, « la Cour ne se considére pas
comme tenue de répondre simplement par oui ou non aux propositions
formulées dans les conclusions » d’une partie, « parce que, pour interpréter
un arrêt, elle ne saurait être liée par des formules choisies par les Parties en
cause, mais doit pouvoir se prononcer librement » (C.P.J.I. série A n° 13,
p. 15 et 16).

56. Ainsi qu'on l’a vu, l’une des conditions de recevabilité d’une de-
mande en interprétation est, non seulement qu’il doit y avoir contestation
entre les parties sur le sens et la portée de l’arrêt, mais aussi que le but
véritable de la demande doit être d’obtenir une interprétation — un éclair-
cissement sur ce sens et cette portée. En la présente espèce la Libye a sou-
tenu que si, dans {a forme, la conclusion tunisienne relative au deuxième
secteur de la délimitation est bien une demande en interprétation, elle
n’en dissimule pas moins « une autre demande, en revision de l’arrêt » ; et
que « le véritable objet de la requête est une revision substantielle de l'arrêt
de la Cour ». Cependant la Cour a établi qu’il existe une contestation entre
les Parties à propos de ce que, sur un point particulier, la Cour a décidé avec
force obligatoire dans son arrêt de 1982 ; et il apparaît également que la
Tunisie vise à faire éclaircir par la Cour « le sens et la portée de ce qui a été
décidé » sur ce point. Dans la mesure où la demande en interprétation
tunisienne irait plus loin et chercherait « à obtenir la solution de points qui
n’ont pas été ainsi décidés » ou à aboutir à une revision de l’arrêt, aucune
suite ne pourrait lui être donnée ; par contre, dans les limites fixées par
l’article 60 du Statut, la demande demeurerait recevable. Cela étant, la
Cour n’examinera sous ce chapitre les thèses tunisiennes que dans la
mesure où elles ont trait à l’objet de l’article 60 du Statut, autrement dit au
sens et à la portée de l’arrêt de 1982.

57. Ainsi qu’il a été rappelé, l'expert consulté par la Tunisie reconnaît
lui-même qu’il existe sur la côte tunisienne, à proximité du parallèle
34° 10’ 30” N indiqué par la Cour, un point où les eaux de marée pénètrent
jusqu’à une longitude plus occidentale que l’un quelconque des autres
points qu'il a considérés. La raison pour laquelle cet expert rejette néan-
moins ce point paraît être double : tout d’abord il Passimile à un

« élément localisé parfaitement indépendant de la morphologie géné-
rale du golfe, et qui ne peut être raisonnablement considéré comme
marquant le point où la direction générale de la côte passe du nord-
ouest au nord-est. C’est en effet ce critère qui a été retenu par la Cour
pour déterminer la latitude à laquelle il convient de modifier l’azimut

35
DEMANDE EN REVISION (ARRÊT) 224

de la ligne de délimitation maritime (paragraphes 123 et 124 de
l'arrêt). »

En second lieu, expert exprime l'opinion que

« Pour cette détermination [de la latitude à laquelle la côte change
de direction], la laisse de basse mer est à considérer comme fermée par
continuité de part et d’autre du banc découvrant qui divise en deux le
chenal à son débouché en mer. Malgré la taille insignifiante des
chenaux, cette fermeture peut si l’on veut être interprétée comme une
ligne de fermeture d’estuaire qui remplace à cet endroit la laisse de
basse mer physique conformément au droit en matière de définition
des lignes de base. »

Répondant à une question d’un membre de la Cour, la Tunisie a précisé
qu’à son avis, si la Cour avait su que le parallèle 34° 10’ 30” N venait
couper la côte dans l’embouchure d’un oued,

« elle aurait considéré que, en application de l’article 13 de la con-
vention de 1958 sur la mer territoriale et la zone contigué, dont le texte
exprime le droit coutumier et a été repris dans l’article 9 de la con-
vention de Montego Bay, la ligne de rivage (laisse de basse mer) à
l'embouchure est une ligne droite tracée entre les points limites de la
laisse de basse mer sur les rives ».

La Libye dénie au contraire toute pertinence à la présence d’un oued au
motif que «selon la Libye la tâche confiée aux experts n’était pas de
déterminer des lignes de base mais, de façon très précise, de déterminer le
point le plus occidental sur la laisse de basse mer ».

58. Pour ce qui est de la première difficulté soulevée par l'expert
consulté par la Tunisie, il convient de rappeler que, dans son arrêt de 1982,
la Cour a pris soin de ne pas indiquer que la ligne de délimitation « doit
s’infléchir en relation avec le point où la côte change de direction », attendu
qu’elle considérait que « les géographes ou cartographes ne s’entendraient
pas nécessairement » sur ce dernier et que, « autrement dit, il ne s’agit pas
d’un fait objectivement définissable » (C_LJ. Recueil 1982, p. 87, par. 123).
Si la Cour prenait comme critère le changement de direction,

« elle laisserait le champ libre à des désaccords importants entre les
experts des Parties, qu’il ne serait pas forcément possible de surmon-
ter par la suite. La Cour ne pense pas que ce serait une bonne façon de
s'acquitter de sa mission, qui est d’indiquer la méthode pratique de
délimitation de maniére 4 permettre aux experts d’effectuer celle-ci
« sans difficulté aucune. » {/bid.)

La Cour a estimé que :

«un point approprié de la côte à retenir comme référence, afin que la
délimitation reflète ce changement, et qui a en outre l’avantage d’être
définissable objectivement d’après les critères géographiques, est le

36
DEMANDE EN REVISION (ARRÊT) 225

point le plus occidental de la côte tunisienne entre Ras Kapoudia et
Ras Ajdir, autrement dit le point le plus occidental de la ligne de
rivage (laisse de basse mer) du golfe de Gabés » (C_ILJ. Recueil 1982,
p. 87, par. 124).

Si toutefois l’un des critères servant à déterminer le « point le plus occi-
dental de la ligne de rivage » consistait à établir si un endroit donné pouvait
« être raisonnablement considéré comme marquant le point où la direction
générale de la côte passe du nord-ouest au nord-est », les experts des
Parties seraient renvoyés au problème de la localisation du point de
changement de direction, exclu par la Cour comme n'étant pas « un fait
objectivement définissable ». Par « le point le plus occidental de la ligne de
rivage (laisse de basse mer) du golfe de Gabès », la Cour entendait sim-
plement le point, sur la côte, qui se trouve plus à l’ouest que tout autre point
de la même côte ; elle ne voulait pas dire « le point le plus occidental
pouvant raisonnablement être considéré comme marquant le lieu où la
direction générale de la côte change ». Le lien entre les deux concepts —
celui du « point le plus occidental » et celui du « changement de direction »
— n’est pas que l’un définit l’autre, mais simplement que, vu les difficultés
que présente la définition du second concept, le premier vise « un point
approprié ... à retenir comme référence » pour le second.

59. Quant à la pertinence de la présence d’un oued, dont il a été fait état,
aux environs de la latitude mentionnée par la Cour, là encore la Cour, en
visant le « point le plus occidental de la ligne de rivage (laisse de basse mer)
du golfe de Gabés », ne voulait pas dire autre chose que ce qu’elle a dit, les
mots « laisse de basse mer » ne faisant que renvoyer 4 une notion connue.
Si la Cour avait entendu se référer au point le plus occidental des lignes de
base a partir desquelles la largeur de la mer territoriale est, ou pourrait être,
mesurée, elle n’aurait pas manqué de le préciser. De plus, la Cour elle-
même a rappelé dans l'arrêt de 1982 qu’une loi tunisienne du 2 août 1973 et
un décret tunisien du 3 novembre 1973 avaient en fait défini des lignes de
base droites dans la région, fermé le golfe de Gabès par une ligne droite et
déclaré que les eaux du golfe étaient des « eaux intérieures ». La Cour a en
outre pris acte de ce que la Libye considérait que ces lignes ne lui étaient
pas opposables (C.I.J. Recueil 1982, p. 74-75, par. 101). La Cour savait
donc parfaitement que la Tunisie ne prétendait pas tracer des lignes de
base droites entre des accidents relativement modestes du littoral du golfe
de Gabès, puisqu'elle considérait le golfe en totalité comme eaux inté-
rieures. La Cour a aussi pris soin de ne pas se prononcer inutilement sur la
validité des lignes de base tunisiennes et la qualification d’eaux intérieures
(ibid, p. 76-77, par. 105). Dans ces conditions, l’idée que la Cour aurait
appliqué à l’intérieur du golfe de Gabés le droit relatif aux lignes de base
droites, et plus particulièrement l’article 13 de la convention de Genève de
1958 sur la mer territoriale et la zone contigué, pour exclure de sa définition
du « point le plus occidental » un point situé dans l’embouchure d’un oued,
doit être considérée comme insoutenable.

60. L’explication qui précède suffit à régler le cas d’une des contesta-

37
DEMANDE EN REVISION (ARRÊT) 226

tions entre les Parties au sujet du sens et de la portée de l’arrêt de 1982.
Reste la question du poids à attacher à la mention, faite par la Cour, de la
latitude 34° 10’ 30” N. Ainsi que la Tunisie l’a souligné, cette mention
précise ne figure pas dans le dispositif de l’arrêt de 1982 ; la Libye soutient
néanmoins que la Cour a décidé que la côte du golfe de Gabés change de
direction à 34° 10’ 30” N et qu’il n’appartient pas aux experts des deux
Parties de faire prévaloir leurs propres vues à ce sujet. Il faut cependant
répéter ici qu’en 1982 la Cour n’était pas intéressée par la localisation
exacte du point de changement de direction — question sur laquelle elle
reconnaissait que des divergences pouvaient exister — mais simplement
par le point le plus occidental de la ligne de rivage du golfe de Gabès « à
retenir comme référence, afin que la délimitation reflète ce changement »
(C.LJ. Recueil 1982, p. 87, par. 124). La Cour a ensuite spécifié que « c’est
aux experts qu'il appartiendra d’établir les coordonnées exactes », puis
ajouté qu’«il apparaît à la Cour que ce point se trouve à environ
34° 10’ 30” de latitude nord » (ibid). La Cour avait donc déterminé l’em-
placement approximatif de ce point. Il ne faut pas perdre de vue que,
durant l'instance qui a abouti à l'arrêt de 1982, ni l’une ni l’autre des Parties
n’a soumis à la Cour de carte à grande échelle du golfe ; et, sur les cartes à
petite échelle dont disposait la Cour, le « point le plus occidental » se
trouve dans une légère échancrure de la côte. Laissant aux experts le soin
de déterminer ses « coordonnées exactes », la Cour avait néanmoins dit
qu’il lui apparaissait que ce point se trouvait à environ. 34° 10’ 30” de
latitude nord.

61. En 1982 la Cour avait naturellement besoin de se faire une idée
raisonnablement précise de la latitude du point le plus occidental, pour
bien apprécier l’incidence, sur la délimitation, du changement de direction
de la ligne qu’elle avait jugée appropriée (paragraphes 122 à 123 de l’arrét
de 1982). Tout ce qu’elle a dit de l’effet à attribuer aux îles Kerkennah
(par. 127-129) et des conditions d'application du critère de proportionna-
lité (par. 130-131) n'aurait eu aucune base réelle si la Cour n’avait pas
disposé d’une indication de la latitude à laquelle l’inclinaison de la ligne de
délimitation devait changer. Elle a donc retenu une latitude particulière, à
savoir 34° 10’ 30” N, comme définition pratique du point qu’elle envisa-
geait. La définition pratique ainsi retenue ne liait pas les Parties ; à cet
égard, il est significatif, d’abord que le mot « environ » qualifiait cette
latitude, et ensuite que le dispositif de l’arrêt ne faisait pas mention de
celle-ci. Toutefois, ce que précisait le dispositif de l’arrêt dans son para-
graphe 133 C 3, c'était l’effet à attribuer aux îles Kerkennah, et ce para-
graphe doit être respecté en totalité comme ayant force obligatoire.

62. Il en découle que la Cour ne peut pas accepter la conclusion finale
présentée par la Tunisie à ce sujet et consistant à dire que « le point le plus
occidental du golfe de Gabès est situé à la latitude 34° 05’ 20” N (Car-
thage) ». La Cour a formellement décidé en 1982 que « c’est aux experts
qu’il appartiendra d’établir les coordonnées exactes » (par. 124), et il serait

38
DEMANDE EN REVISION (ARRÊT) 227

incompatible avec cette décision que la Cour spécifie qu’une coordonnée
précise constitue le point le plus occidental du golfe de Gabés.

63. En résumé, la tâche des experts des Parties est, pour ce qui concerne
la détermination de la latitude à laquelle l’azimut de la ligne de délimita-
tion doit changer, la suivante. Cette latitude est, comme le précise l’arrêt de
1982, celle du point le plus occidental de la ligne de rivage (laisse de basse
mer) du golfe de Gabès. Cependant, il faut aussi garder présent à Pesprit
que c’est de la définition pratique de la latitude en question, assortie il est
vrai du mot « environ », que découle l’effet attribué aux îles Kerkennah au
paragraphe 133 C 3 de l’arrêt. A l’aide des cartes qu’ils jugeront approprié
d'employer, mais abstraction faite de toutes lignes de base droites exis-
tantes ou susceptibles d’être tracées, les experts devront s’efforcer de
localiser, sur la laisse de basse mer, le point le plus occidental du golfe de
Gabës. Si, comme cela semble ressortir du rapport de l'expert consulté par
la Tunisie, c’est dans un chenal conduisant à un oued que les eaux de marée
du golfe pénètrent le plus loin vers l’ouest, cette circonstance géographique
doit être acceptée telle quelle. S’il apparaissait que ledit chenal se prolonge
à l’ouest nettement au-delà de tout autre point de la laisse de basse mer sur
la côte du golfe, sans que les éléments cartographiques ou autres dont on
dispose permettent d’établir la position exacte du point le plus occidental
de ladite laisse à l’intérieur du chenal, il appartiendrait aux Parties, avec
l'assistance de leurs experts, de décider si elles doivent adopter à cet égard
les indications fournies par les cartes existantes ou procéder à un levé ad
hoc sur le terrain.

64. La Cour doit à présent examiner la dernière conclusion de la Tuni-
sie, à savoir

«qu’il y a lieu d’ordonner une expertise en vue de déterminer les
coordonnées exactes du point le plus occidental du golfe de Gabès ».

Cette conclusion a été présentée « à titre tout à fait subsidiaire ». Cepen-
dant, comme la Cour n’est pas en mesure d'adopter la conclusion princi-
pale de la Tunisie pour le deuxième secteur de la délimitation envisagé dans
l'arrêt de 1982 (à savoir que « le point le plus occidental du golfe de Gabès
est situé à la latitude de 34° 05’ 20” N (Carthage) »), elle ne réglerait pas
entièrement laffaire si elle n’examinait pas la conclusion subsidiaire.
Celle-ci n’a été incluse que pendant la procédure orale ; la Libye, qui
plaide que la requête en interprétation de la Tunisie est injustifiée dans sa
totalité, n’a pas réagi spécifiquement à la demande d’expertise. Force est
donc de conclure que cette requête tunisienne est une requête unilatérale,
mais qui n’a pas donné lieu à une objection expresse de la part de la
Libye.

65. En vertu de l’article 50 de son Statut, la Cour peut, «a tout

39
DEMANDE EN REVISION (ARRÊT) 228

moment », ordonner une enquête ou une expertise. Les termes employés
dans cette disposition sont clairs. À tout moment au cours d’une procédure
la Cour est habilitée à « confier une ... expertise à toute personne, corps,
bureau, commission ou organe de son choix ». Il faut cependant, pour
appliquer cette disposition, tenir compte des termes dans lesquels la Cour
se voit attribuer compétence dans un cas d’espèce ; le but de l’expertise doit
être d’aider la Cour à se prononcer sur les questions qu’elle est appelée à
trancher. Par suite, en la présente instance, il convient de n’accéder a la
demande tunisienne que s’il est indispensable de déterminer les coordon-
nées exactes du point le plus occidental du golfe de Gabés pour que la Cour
soit en mesure de statuer sur les questions qui lui ont été soumises. Or la
Cour est 4 présent saisie d’une demande en interprétation d’un arrét
antérieur et, comme la Cour permanente de Justice internationale l’a
souligné, une interprétation semblable :

« n’ajoute rien à la chose jugée et ne peut avoir effet obligatoire que
dans les limites de la décision de l’arrêt interprété » ({nterprétation des
arrêts n°5 7 et 8 (usine de Chorzôw), arrêt n° 11, 1927, C.P.I.L. série A
n° 13, p. 21).

Dans son arrêt de 1982, la Cour a déjà spécifié qu’elle ne prétendait pas
déterminer avec précision les coordonnées du point le plus occidental du
golfe de Gabès ; bien au contraire, comme il est souligné au paragraphe 60
ci-dessus, elle a dit expressément que « c’est aux experts qu’il appartiendra
d'établir les coordonnées exactes » (C.1.J. Recueil 1982, p. 87, par. 124). Il
est clair que c’est aux experts des Parties et non à un expert qu’elle aurait
désigné que la Cour se réfère ainsi même si elle ne le précise pas.

66. La question qui se pose à la Cour est de savoir ce qu’elle peut faire à
présent, au sujet de la demande subsidiaire tunisienne relative au deuxième
secteur de la délimitation, alors qu'elle a pris, dans le cadre des compé-
tences que lui conférait le compromis signé par les Parties, une décision
consistant à laisser aux experts de ces Parties le soin d’établir les coor-
données exactes du point le plus occidental de la ligne de rivage (laisse de
basse mer) du golfe de Gabès. Certes, la Cour aurait pu déterminer ce point
dans son arrêt de 1982, au besoin en désignant un expert pour ce faire,
puisqu'il s'agissait selon elle d’un élément nécessaire à sa décision sur la
méthode pratique à utiliser. Elle s’en est néanmoins abstenue, préférant
laisser cette tâche aux experts des Parties. Sa décision à cet égard est
couverte par l’autorité de la chose jugée. Cela ne signifie d’ailleurs pas que
l'autorité de la chose jugée empêche les Parties, éventuellement, de revenir
devant la Cour pour lui demander, ensemble, d’ordonner une expertise en
vue de la détermination des coordonnées exactes du point le plus occi-
dental du golfe de Gabès. Mais elles devraient le faire par voie d’accord. En
tout état de cause, ce point est géographiquement déterminable, en dépit de
la circonstance selon laquelle il pourrait se trouver dans embouchure d’un
oued.

40
DEMANDE EN REVISION (ARRÊT) 229

67. La question de savoir si, et dans quelle circonstance, la Cour pour-
rait à l’avenir donner suite à la demande de désignation d’un expert
présentée par une seule Partie n’a pas à être considérée pour le moment.
Dans leur compromis, les Parties ont assumé l’obligation de conclure un
traité aux fins de la délimitation. Une obligation de négocier suppose, pour
ceux qui y ont souscrit :

« l'obligation de se comporter de telle manière que la négociation ait
un sens, ce qui n’est pas le cas lorsque l’une d’elles insiste sur sa propre
position sans envisager aucune modification » (Plateau continental de
la mer du Nord, C.J. Recueil 1969, p. 47, par. 85 a)).

Il doit en être ainsi à fortiori quand, comme la Cour le rappelle plus haut
(paragraphe 48), il existe une obligation de conclure un traité. I] n’appar-
tient pas à la Cour d’envisager que cette obligation puisse ne pas être
respectée (voir Vapeur Wimbledon, arrêts, 1923, C.P.JTI. série À n° 1, p.32 ;
Usine de Chorzôw, fond, arrêt n° 13, 1928, C.P.JI. série A n° 17, p. 62-63).
Pourtant, à en juger par ce que les deux Parties ont porté à l’attention de la
Cour durant la présente instance, aucun progrès n’a été enregistré dans la
voie de la mise en œuvre du compromis à la suite de l’arrêt de 1982.

68. La Cour doit donc souligner qu’il incombe toujours aux Parties de
donner tout son effet au compromis et de veiller à ce que l’arrêt de 1982 soit
exécuté de manière à résoudre définitivement le différend. Elles doivent
par conséquent faire en sorte que leurs experts et leurs représentants se
livrent en toute sincérité à un effort véritable pour établir les coordonnées
exactes du point le plus occidental de la ligne de rivage (laisse de basse mer)
du golfe de Gabès, en tenant compte des indications données dans le
présent arrêt, de manière à aboutir à la conclusion d’un traité de délimi-
tation.

69. Par ces motifs,
La Cour,

A. A Punanimité,

Déclare irrecevable la demande présentée par la République tunisienne
en vertu de l’article 61 du Statut de la Cour et tendant à la revision de l’arrêt
rendu par la Cour le 24 février 1982 ;

B. A l’unanimité,

1) Déclare recevable la demande présentée par la République tunisienne
en vertu de l’article 60 du Statut de la Cour aux fins d’interprétation de

41
DEMANDE EN REVISION (ARRÊT) 230

l'arrêt du 24 février 1982 en tant qu’elle concerne le premier secteur de la
délimitation envisagé dans cet arrêt ;

2) Déclare, à titre d'interprétation de l'arrêt du 24 février 1982, que le
sens et la portée de la partie de cet arrêt qui se rapporte au premier secteur
de la délimitation doivent être compris conformément aux paragraphes 32
à 39 du présent arrêt ;

3) Dit ne pouvoir faire droit à la conclusion présentée par la République
tunisienne le 14 juin 1985 relativement à ce premier secteur ;

C. A l’unanimité,

Dit que la demande de rectification d’une erreur matérielle formulée par
la République tunisienne est sans objet et qu’il n’y a dès lors pas lieu à
statuer à son sujet ;

D. A l’unanimité,

1) Déclare recevable la demande présentée par la République tunisienne
en vertu de l’article 60 du Statut de la Cour aux fins d’interprétation de
l’arrêt du 24 février 1982 en tant qu'elle concerne le « point le plus occi-
dental du golfe de Gabès » ;

2) Déclare, à titre d'interprétation de l’arrêt du 24 février 1982 :

a) que la mention des « 34° 10’ 30” N environ» qui figure au para-
graphe 124 de cet arrêt constitue une indication générale de la latitude
du point paraissant être, selon la Cour, le plus occidental sur la ligne
de rivage (laisse de basse mer) du golfe de Gabès, le soin étant laissé
aux experts des Parties d'établir les coordonnées exactes de ce point ;
et que la latitude 34° 10’ 30” n’était donc pas destinée à lier elle-même
les Parties, mais servait à clarifier ce qui était décidé avec force de
chose jugée au paragraphe 133 C 3 dudit arrêt ;

b) que la mention, faite au paragraphe 133 C 2 de cet arrêt, du « point le
plus occidental de la côte tunisienne entre Ras Kapoudia et Ras Ajdir,
a savoir le point le plus occidental de la ligne de rivage (laisse de
basse mer) du golfe de Gabés », et la mention analogue faite au para-
graphe 133 C 3 doivent s’entendre comme visant le point de cette
ligne de rivage qui se trouve le plus à l’ouest sur la laisse de basse
mer ;

c) qu’il appartiendra aux experts des deux Parties, en utilisant à cette fin
tous les documents cartographiques disponibles et en procédant, si
nécessaire, a un levé ad hoc sur le terrain, d’établir les coordonnées
exactes de ce point, qu’il se situe ou non dans un chenal ou dans
l’embouchure d’un oued, et qu’il puisse ou non être considéré par les
experts comme marquant un changement de direction de la côte ;

3) Dit que la conclusion de la République tunisienne d’aprés laquelle
«le point le plus occidental du golfe de Gabés est situé à la latitude
34° 05’ 20” N (Carthage) » ne peut étre retenue ;

42
DEMANDE EN REVISION (ARRÊT) 231

E. A l’unanimité,

Dit, en ce qui concerne la conclusion présentée par la République
tunisienne le 14 juin 1985, qu'il n’y a pas lieu pour le moment que la Cour
ordonne une expertise en vue de déterminer les coordonnées exactes du
point le plus occidental du golfe de Gabès.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le dix décembre mil neuf cent quatre-vingt-cing, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement de la République
tunisienne et au Gouvernement de la Jamahiriya arabe libyenne populaire
et socialiste.

Le Président,
(Signé) NAGENDRA SINGH.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.

MM. Rupa, ODA et SCHWEBEL, juges, et Mme BASTID, juge ad hoc,
joignent à l’arrét les exposés de leur opinion individuelle.

(Paraphé) N.S.
(Paraphé) S.T.B.

43
